Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BETWEEN

WELLS GOVERNOR’S POINTE 4241 IRWIN SIMPSON, LLC

WELLS GOVERNOR’S POINTE 8990 DUKE, LLC

WELLS REIT II - 11200 W. PARKLAND, LLC

WELLS REIT II - 1200 MORRIS BUSINESS TRUST

WELLS REIT II - 13655 RIVERPORT DRIVE, LLC

WELLS REIT II - 15815 25TH AVENUE, LLC

WELLS REIT II - 16201 25TH AVENUE, LLC

WELLS REIT II - 4300 CENTREWAY PLACE, LP

WELLS REIT II - 800 BROOKSEDGE, LLC

WELLS REIT II - 8909 PURDUE ROAD, LLC

WELLS REIT II - EAGLE ROCK EXECUTIVE OFFICE CENTER IV, LLC

WELLS REIT II - LAKEHURST BRITTON, LLC

WELLS REIT II - MACARTHUR RIDGE I, L.P.

WELLS REIT II - ONE CENTURY PLACE, LLC

WELLS REIT II - REPUBLIC DRIVE, LLC

WELLS REIT II - WILDWOOD PROPERTIES, LLC

AND

GRIFFIN CAPITAL CORPORATION, a California corporation

Governor’s Pointe, 4241 Irwin Simpson Rd., Mason, OH

Governor’s Pointe, 8990 Duke Boulevard, Mason, OH

Wells Fargo Building, 11200 West Parkland Ave, Milwaukee, WI

1200 Morris Drive, Wayne, PA

United Healthcare Building, 13655 Riverport Drive, St. Louis, MO

Northpointe – 15815, Lynnwood, WA

Northpointe – 16201, Lynnwood, WA

4300 Centreway Place, Arlington, TX

Chase Center, 800 Brooksedge, Columbus, OH

College Park Plaza, 8909 Purdue Road, Indianapolis, IN

Eagle Rock Executive Office Center, 120 Eagle Rock Avenue, Hanover, NJ

4600, 4675 & 4725 Lakehurst Court and 6060 Emerald Parkway, Columbus, OH

MacArthur Ridge, 919 Hidden Ridge, Irving, TX

One Century Place, 26 Century Boulevard, Nashville, TN

333 & 777 Republic Drive, Allen Park, MI

2500 Windy Ridge Pkwy, 4100 & 4300 Wildwood Pkwy, 4200 Wildwood Pkwy, Atlanta,
GA

August 30, 2013



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

Governor’s Pointe, 4241 Irwin Simpson Rd., Mason, OH

Governor’s Pointe, 8990 Duke Boulevard, Mason, OH

Wells Fargo Building, 11200 West Parkland Ave, Milwaukee, WI

1200 Morris Drive, Wayne, PA

United Healthcare Building, 13655 Riverport Drive, St. Louis, MO

Northpointe – 15815, Lynnwood, WA

Northpointe – 16201, Lynnwood, WA

4300 Centreway Place, Arlington, TX

Chase Center, 800 Brooksedge, Columbus, OH

College Park Plaza, 8909 Purdue Road, Indianapolis, IN

Eagle Rock Executive Office Center, 120 Eagle Rock Avenue, Hanover, NJ

4600, 4675 & 4725 Lakehurst Court and 6060 Emerald Parkway, Columbus, OH

MacArthur Ridge, 919 Hidden Ridge, Irving, TX

One Century Place, 26 Century Boulevard, Nashville, TN

333 & 777 Republic Drive, Allen Park, MI

2500 Windy Ridge Pkwy, 4100 & 4300 Wildwood Pkwy, 4200 Wildwood Pkwy, Atlanta,
GA

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
30 day of August, 2013, between and among WELLS GOVERNOR’S POINTE 4241 IRWIN
SIMPSON, LLC, a Delaware limited liability company (“Governor’s Pointe 4241”),
WELLS GOVERNOR’S POINTE 8990 DUKE, LLC, a Delaware limited liability company
(“Governor’s Pointe 8990”), WELLS REIT II - 11200 W. PARKLAND, LLC, a Delaware
limited liability company (“11200 W. Parkland”), WELLS REIT II - 1200 MORRIS
BUSINESS TRUST, a Pennsylvania business trust (“1200 Morris”), WELLS REIT II -
13655 RIVERPORT DRIVE, LLC, a Delaware limited liability company (“13655
Riverport”), WELLS REIT II - 15815 25TH AVENUE, LLC, a Delaware limited
liability company (“Northpointe - 15815”), WELLS REIT II - 16201 25TH AVENUE,
LLC, a Delaware limited liability company (“Northpointe - 16201”), WELLS REIT II
- 4300 CENTREWAY PLACE, LP, a Delaware limited partnership (“4300 Centreway
Place”), WELLS REIT II - 800 BROOKSEDGE, LLC, a Delaware limited liability
company (“Chase Center”), WELLS REIT II - 8909 PURDUE ROAD, LLC, a Delaware
limited liability company (“8909 Purdue Road”), WELLS REIT II - EAGLE ROCK
EXECUTIVE OFFICE CENTER IV, LLC, a Delaware limited liability company (“Eagle
Rock”), WELLS REIT II - LAKEHURST BRITTON, LLC, a Delaware limited liability
company (“Lakehurst”), WELLS REIT II - MACARTHUR RIDGE I, L.P., a Delaware
limited partnership (“MacArthur Ridge”), WELLS REIT II - ONE CENTURY PLACE, LLC,
a Delaware limited liability company (“One Century Place”), WELLS REIT II -
REPUBLIC DRIVE, LLC, a Delaware limited liability company (“Republic Drive”),
and WELLS REIT II - WILDWOOD PROPERTIES, LLC, a Delaware limited liability
company (“Wildwood Properties” (Governor’s Pointe 4241, Governor’s Pointe 8990,
11200 W. Parkland, 1200 Morris, 13655 Riverport, Northpointe - 15815,
Northpointe - 16201, 4300 Centreway Place, Chase Center, 8909 Purdue Road, Eagle
Rock, Lakehurst, MacArthur Ridge, One Century Place, Republic Drive and Wildwood
Properties being collectively referred to as “Sellers” and sometimes
individually referred to as “Seller”), and GRIFFIN CAPITAL CORPORATION, a
California corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, 11200 W. Parkland desires to sell its fee simple estate in certain
improved real property commonly known as 11200 West Parkland Avenue in
Milwaukee, Milwaukee County, Wisconsin, together with certain related personal
and intangible property, and Purchaser desires to purchase such real, personal
and intangible property; and

WHEREAS, 1200 Morris desires to sell its fee simple estate in certain improved
real property commonly known as 1200 Morris Drive in Wayne, Chester County,
Tredyffrin Township, Pennsylvania, together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

WHEREAS, 13655 Riverport desires to sell its fee simple estate in certain
improved real property commonly known as 13655 Riverport Drive in St. Louis, St.
Louis County, Missouri, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

 

1



--------------------------------------------------------------------------------

WHEREAS, 4300 Centreway Place desires to sell its fee simple estate in certain
improved real property commonly known as 4300 Centreway Place, in Arlington,
Tarrant County, Texas, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

WHEREAS, 8909 Purdue Road desires to sell its fee simple estate in certain
improved real property commonly known as College Park Plaza, 8909 Purdue Road,
in Indianapolis, Marion County, Indiana, together with certain related personal
and intangible property, and Purchaser desires to purchase such real, personal
and intangible property; and

WHEREAS, Chase Center desires to sell its fee simple estate in certain improved
real property commonly known as 800 Brooksedge, in Westerville, Franklin County,
Ohio, together with certain related personal and intangible property, and
Purchaser desires to purchase such real, personal and intangible property; and

WHEREAS, Eagle Rock desires to sell its fee simple estate in certain improved
real property commonly known as 120 Eagle Rock Avenue, located in East Hanover,
Morris County, New Jersey, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

WHEREAS, Governor’s Pointe 4241 desires to sell its fee simple estate in certain
improved real property commonly known as Governor’s Pointe, 4241 Irwin Simpson
Road, located in Mason, Warren County, Deerfield Township, Ohio, together with
certain related personal and intangible property, and Purchaser desires to
purchase such real, personal and intangible property; and

WHEREAS, Governor’s Pointe 8990 desires to sell its fee simple estate in certain
improved real property commonly known as Governor’s Pointe, 8990 Duke Boulevard
in Mason, Warren County, Deerfield Township, Ohio, together with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property; and

WHEREAS, Lakehurst desires to sell its fee simple estate in certain improved
real property commonly known as Sterling Commerce I-IV, 4600, 4675 & 4725
Lakehurst Court and 6060 Emerald Parkway, located in Columbus, Franklin County,
Ohio, together with certain related personal and intangible property, and
Purchaser desires to purchase such real, personal and intangible property; and

WHEREAS, MacArthur Ridge desires to sell its fee simple estate in certain
improved real property commonly known as 919 Hidden Ridge, located in Irving,
Dallas County, Texas, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

WHEREAS, Northpointe - 15815 desires to sell its fee simple estate in certain
improved real property commonly known as 15815 25th Avenue West, in Lynnwood,
Snohomish County, Washington together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

WHEREAS, Northpointe - 16201 desires to sell its fee simple estate in certain
improved real property commonly known as 16201 25th Avenue West, in Lynnwood,
Snohomish County, Washington together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

WHEREAS, One Century Place desires to sell its fee simple estate in certain
improved real property commonly known as One Century Place, 26 Century
Boulevard, located in Nashville, Davidson County, Tennessee, together with
certain related personal and intangible property, and Purchaser desires to
purchase such real, personal and intangible property; and

WHEREAS, Republic Drive desires to sell its fee simple estate in certain
improved real property commonly known as 333 & 777 Republic Drive, located in
Allen Park, Wayne County, Michigan together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

WHEREAS, Wildwood Properties desires to sell (i) its fee simple estate in
certain improved real property commonly known as 2500 Windy Ridge Parkway,
4100 & 4300 Wildwood Parkway, located in Atlanta, Cobb County, Georgia, and
(ii) the Wildwood Leasehold Interests (defined below) with respect to improved
real property commonly known as 4200 Wildwood Parkway, located in Atlanta, Cobb
County, Georgia, together with certain related personal and intangible property,
and Purchaser desires to purchase such real, personal and intangible property;
and

 

2



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“11200 W. Parkland” shall mean and refer to Wells REIT II – 11200 W. Parkland,
LLC, a Delaware limited liability company.

“11200 W. Parkland Property” shall mean that certain improved real property
located at 11200 West Parkland Avenue, Milwaukee County, Milwaukee, Wisconsin,
including the Land identified as the “11200 W. Parkland Land” on EXHIBIT “A”
attached hereto and made a part hereof, together with all of 11200 W. Parkland’s
right, title and interest in and to the related Improvements, Personal Property
and Intangible Property, and all right, title and interest of 11200 W. Parkland
as “landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

“1200 Morris” shall mean and refer to Wells REIT II – 1200 Morris Business
Trust, a Pennsylvania business trust.

“1200 Morris Property” shall mean that certain improved real property located at
1200 Morris Drive in Wayne, Chester County, Tredyffrin Township, Pennsylvania,
including the Land identified as the “1200 Morris Land” on EXHIBIT “A” attached
hereto and made a part hereof, together with all of 1200 Morris’ right, title
and interest in and to the related Improvements, Personal Property and
Intangible Property, and all right, title and interest of 1200 Morris as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

“13655 Riverport” shall mean and refer to Wells REIT II – 13655 Riverport Drive,
LLC, a Delaware limited liability company.

“13655 Riverport Property” shall mean that certain improved real property
located at 13655 Riverport Drive in St. Louis, St. Louis County, Missouri,
including the Land identified as the “13655 Riverport Land” on EXHIBIT “A”
attached hereto and made a part hereof, together with all of 13655 Riverport’s
right, title and interest in and to the related Improvements, Personal Property
and Intangible Property, and all right, title and interest of 13655 Riverport as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

“4300 Centreway Place” shall mean and refer to Wells REIT II – 4300 Centreway
Place, LP, a Delaware limited partnership.

“4300 Centreway Property” shall mean that certain improved real property located
at 4300 Centreway Place, in Arlington, Tarrant County, Texas, including the Land
identified as the “4300 Centreway Land” on EXHIBIT “A” attached hereto and made
a part hereof, together with all of 4300 Centreway Place’s right, title and
interest in and to the related Improvements, Personal Property and Intangible
Property, and all right, title and interest of 4300 Centreway Place as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

“8909 Purdue Road” shall mean and refer to Wells REIT II – 8909 Purdue Road,
LLC, a Delaware limited liability company.

“8909 Purdue Road Property” shall mean that certain improved real property
located at College Park Plaza, 8909 Purdue Road, in Indianapolis, Marion County,
Indiana, including the Land identified as the “8909 Purdue Road Land” on EXHIBIT
“A” attached hereto and made a part hereof, together with all of 8909 Purdue
Road’s right, title and interest in and to the related Improvements, Personal
Property and Intangible Property, and all right, title and interest of 8909
Purdue Road as “landlord” or “lessor” in and to the Leases, any guaranties of
the Leases and the Security Deposits, with respect to such Land and
Improvements.

 

3



--------------------------------------------------------------------------------

“Additional Earnest Money” shall mean the sum of Four Million Two Hundred
Seventy Five Thousand and No/100 ($4,275,000.00).

“Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“Assignment and Assumption of Leases” shall have the meaning ascribed thereto in
Section 5.1(c) hereof.

“Assignment and Assumption of Service Contracts” shall have the meaning ascribed
thereto in Section 5.1(e) hereof.

“Assignment of Letters of Credit” shall have the meaning ascribed thereto in
Section 5.1(j) hereof.

“Basket Limitation” shall mean an amount equal to $500,000.00.

“Bill of Sale” shall have the meaning ascribed thereto in Section 5.1(d) hereof.

“Bond” shall mean that certain Development Authority of Cobb County Taxable
Economic Revenue Bond (GE-Wildwood Project), Series 2010, No. R-1 in the
original principal amount of $61,000,000 and any new fully registered bond
issued to any transferee of the foregoing.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

“Cap Limitation” shall mean, with respect to each Seller, an amount equal to One
Million Five Hundred Thousand Dollars ($1,500,000), provided that the aggregate
liability of all Sellers hereunder for the aggregate of all matters which are
subject to the Cap Limitation shall in no event exceed two percent (2.0%) of the
Purchase Price.

“Chase Center” shall mean and refer to Wells REIT II – 800 Brooksedge, LLC, a
Delaware limited liability company.

“Chase Center Property” shall mean that certain improved real property located
at 800 Brooksedge, in Westerville, Franklin County, Ohio, including the Land
identified as the “Chase Center Land” on EXHIBIT “A” attached hereto and made a
part hereof, together with all of Chase Center’s right, title and interest in
and to the related Improvements, Personal Property and Intangible Property, and
all right, title and interest of Chase Center as “landlord” or “lessor” in and
to the Leases, any guaranties of the Leases and the Security Deposits, with
respect to such Land and Improvements.

“Closing” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Closing Documents” shall mean any certificate, instrument or other document
delivered at Closing pursuant to this Agreement.

“Columbia OP” shall mean and refer to Columbia Property Trust Operating
Partnership, LP, a Delaware limited partnership.

“Commission Agreements” shall have the meaning ascribed thereto in
Section 4.1(f) hereof, and such agreements are more particularly described on
EXHIBIT “C” attached hereto and made a part hereof.

“Deed” shall have the meaning ascribed thereto in Section 5.1(a).

“Due Diligence Deliveries” shall have the meaning ascribed thereto in
Section 3.2 hereof.

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

“Eagle Rock” shall mean and refer to Wells REIT II – Eagle Rock Executive Office
Center IV, LLC, a Delaware limited liability company.

“Eagle Rock Property” shall mean that certain improved real property located at
120 Eagle Rock Avenue, located in East Hanover, Morris County, New Jersey,
including the Land identified as the “Eagle Rock Land” on EXHIBIT “A” attached
hereto and made a part hereof, together with all of Eagle Rock’s right, title
and interest in and to the related Improvements, Personal Property and
Intangible Property, and all right, title and interest of Eagle Rock as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

 

4



--------------------------------------------------------------------------------

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money, actually paid by Purchaser to Escrow Agent hereunder,
and further together with all interest which accrues thereon as provided in
Section 2.3 hereof and in the Escrow Agreement.

“Effective Date” shall mean the date upon which each Seller and Purchaser shall
have delivered a fully executed counterpart of this Agreement to the other,
which date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C. and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), and any state and local
environmental laws, all amendments and supplements to any of the foregoing and
all regulations and publications promulgated or issued pursuant thereto.

“Environmental Liabilities” shall have the meaning ascribed thereto in
Section 3.3(b) hereof.

“Escrow Agent” shall mean Chicago Title Company, 700 S. Flower Street, Suite
800, Los Angeles, California 90017, Attn: Amy D. Hiraheta.

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Sellers, Purchaser and Escrow Agent with respect
to the Earnest Money.

“Excess Amount” shall have the meaning ascribed thereto in Section 11.3 hereof.

“Excluded Property” shall have the meaning ascribed thereto in Section 6.1
hereof.

“Existing Environmental Reports” shall mean those certain reports more
particularly described on EXHIBIT “E” attached hereto and made a part hereof,
which are the environmental reports commissioned by Sellers in anticipation of
the sale of the Properties.

“Existing Survey” and “Existing Surveys” shall mean any one or more of those
certain surveys with respect to the Land and the related Improvements more
particularly described on EXHIBIT “F” attached hereto and made a part hereof.

“Existing Tax Abatement Agreement” shall mean that certain Memorandum of
Agreement Regarding Lease Structure and Valuation of Leasehold Interest dated as
of             , 2010, among Wildwood Properties, Development Authority of Cobb
County, and the Board of Tax Assessors of Cobb County, Georgia.

“FIRPTA Affidavit” shall have the meaning ascribed thereto in Section 5.1(i)
hereof.

“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Flagship Major Tenant” shall have the meaning ascribed thereto in Section 6.1
hereof.

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(f)
hereof.

“Governor’s Pointe 4241” shall mean and refer to Wells REIT II – Governor’s
Pointe 4241 Irwin Simpson, LLC, a Delaware limited liability company.

“Governor’s Pointe 4241 Property” shall mean that certain improved real property
located at Governor’s Pointe, 4241 Irwin Simpson Road, located in Mason, Warren
County, Deerfield Township, Ohio, including the Land identified as the
“Governor’s Pointe 4241 Land” on EXHIBIT “A” attached hereto and made a part
hereof, together with all of Governor’s Pointe 4241’s right, title and interest
in and to the related Improvements, Personal Property and Intangible Property,
and all right, title and interest of Governor’s Pointe 4241 as “landlord” or
“lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Land and Improvements.

 

5



--------------------------------------------------------------------------------

“Governor’s Pointe 8990” shall mean and refer to Wells REIT II – Governor’s
Pointe 8990 Duke Boulevard, LLC, a Delaware limited liability company.

“Governor’s Pointe 8990 Property” shall mean that certain improved real property
located at Governor’s Pointe, 8990 Duke Boulevard, located in Mason, Warren
County, Deerfield Township, Ohio, including the Land identified as the
“Governor’s Pointe 8990 Land” on EXHIBIT “A” attached hereto and made a part
hereof, together with all of Governor’s Pointe 8990’s right, title and interest
in and to the related Improvements, Personal Property and Intangible Property,
and all right, title and interest of Governor’s Pointe 8990 as “landlord” or
“lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Land and Improvements.

“Hazardous Substances” shall mean any and all pollutants, contaminants, molds,
fungi, toxic or hazardous wastes or any other substances that might pose a
hazard to health or safety, the removal of which may be required or the
generation, manufacture, refining, production, processing, treatment, storage,
handling, transportation, transfer, use, disposal, release, discharge, spillage,
seepage or filtration of which is or shall be restricted, prohibited or
penalized under any Environmental Law (including, without limitation, lead
paint, asbestos, urea formaldehyde foam insulation, petroleum and
polychlorinated biphenyls).

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Indenture” shall have the meaning ascribed thereto in Exhibit “X” hereof.

“Initial Earnest Money” shall mean the sum of One Million and No/100 Dollars
($1,000,000.00).

“Inspection Period” shall mean the period commencing on the Effective Date, and
expiring at 5:00 P.M. (local Los Angeles, California time) on October 7, 2013.

“Intangible Property” shall mean all intangible property, if any, owned by each
applicable Seller and related to the Land, the Improvements and the Personal
Property owned by such Seller, including without limitation, the rights and
interests, if any, of such Seller in and to the following (to the extent
assignable): (i) all assignable plans and specifications and other architectural
and engineering drawings for the applicable Land and Improvements; (ii) all
assignable warranties or guaranties given or made in respect of the applicable
Improvements or Personal Property; (iii) all transferable consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality solely in respect of the applicable Land or
Improvements; (iv) all of the right, title and interest of such Seller in and to
all Service Contracts with respect to the Property owned by such Seller that
Purchaser agrees to assume (or is deemed to have agreed to assume); and (v) all
right, title and interest of such Seller to the name of the improvement(s)
located on such Seller’s Property.

“Lakehurst” shall mean and refer to Wells REIT II – Lakehurst Britton, LLC, a
Delaware limited liability company.

“Lakehurst Property” shall mean that certain improved real property located at
Sterling Commerce I-IV, 4600, 4675 & 4725 Lakehurst Court and 6060 Emerald
Parkway, located in Columbus, Franklin County, Ohio, including the Land
identified as the “Lakehurst Land” on EXHIBIT “A” attached hereto and made a
part hereof, together with all of Lakehurst’s right, title and interest in and
to the related Improvements, Personal Property and Intangible Property, and all
right, title and interest of Lakehurst as “landlord” or “lessor” in and to the
Leases, any guaranties of the Leases and the Security Deposits, with respect to
such Land and Improvements.

“Land” shall mean those certain tracts or parcels of real property which are
more particularly identified on EXHIBIT “A” attached hereto as the “11200 W.
Parkland Land”, the 1200 Morris Land”, the “13655 Riverport Land”, the “4300
Centreway Land”, the “8909 Purdue Road Land”, the “Chase Center Land”, the
“Eagle Rock Land”, the “Governor’s Pointe 4241 Land”, the “Governor’s Pointe
8990 Land”, the “Lakehurst Land”, the “MacArthur Ridge Land”, the “Northpointe –
15815 Land”, the “Northpointe – 16201 Land”, the “One Century Place Land”, the
“Republic Drive Land” and the “Wildwood Properties Land”, together with all
appurtenant rights, privileges and easements to said real properties, and all
right, title and interest, if any, of each applicable Seller in and to any land
lying in the bed of any street, road, alley or right-of-way, open or closed,
adjacent to or abutting the Land owned by such Seller.

 

6



--------------------------------------------------------------------------------

“Late Notice Service Contracts” shall have the meaning ascribed thereto in
Section 3.5 hereof.

“Lease” or “Leases” shall mean, individually, each of the leases, and
collectively, all leases (and amendments thereto) identified on EXHIBIT “G”
attached hereto, and any amendments thereto made following the Effective Date or
new leases entered into in accordance with Section 4.3(a) hereof.

“Letter of Credit” and “Letters of Credit” shall mean any one or more of those
certain letters of credit delivered by certain tenants of the Properties to the
Sellers who are the owners of such Properties, as more particularly described on
EXHIBIT “N” attached hereto and made a part hereof.

“Losses” shall have the meaning ascribed thereto in Section 11.1 hereof.

“MacArthur Ridge” shall mean and refer to Wells REIT II – MacArthur Ridge I,
L.P., a Delaware limited partnership.

“MacArthur Ridge Property” shall mean that certain improved real property
located at 919 Hidden Ridge, located in Irving, Dallas County, Texas, including
the Land identified as the “MacArthur Ridge Land” on EXHIBIT “A” attached hereto
and made a part hereof, together with all of MacArthur Ridge’s right, title and
interest in and to the related Improvements, Personal Property and Intangible
Property, and all right, title and interest of MacArthur Ridge as “landlord” or
“lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Land and Improvements.

“Major Tenant” or “Major Tenants” shall mean each one or more of the following
tenants of the Properties:

(a) with respect to the 11200 W. Parkland Property, Wells Fargo Bank, a national
banking association;

(b) with respect to the 1200 Morris Property, Shire Pharmaceuticals, Inc., a
Delaware corporation;

(c) with respect to the 13655 Riverport Property, UnitedHealthcare Services, a
Minnesota corporation;

(d) with respect to the 4300 Centreway Property, (i) Aetna Life Insurance
Company, a Connecticut corporation, and (ii) Universal Insurance Managers, Inc.,
a Florida corporation;

(e) with respect to the 8909 Purdue Road Property, (i) Cardinal Health 100,
Inc., an Indiana corporation; (ii) Republic Airways Holdings, Inc., an Indiana
corporation; (iii) Partners Inc., an Indiana corporation; and
(iv) Mycomputercareer.com at Indy LLC, an Indiana limited liability company;

(f) with respect to the Chase Center Property, JPMorgan Chase, a national
banking association;

(g) with respect to the Eagle Rock Property, (i) The Prudential Insurance
Company of America, a New Jersey corporation; (ii) GfK US Holdings, Inc., a
Delaware corporation; (iii) Fishman McIntyre P.C., a New Jersey professional
corporation; (iv) Crystal Bay Group; and (v) CAI Benefits, Inc., a New York
corporation;

(h) with respect to the Governor’s Pointe 4241 Property, Community Insurance
Company, an Ohio corporation;

(i) with respect to the Governor’s Pointe 8990 Property, Anthem Prescription
Management, LLC, an Ohio limited liability company;

(j) with respect to the Lakehurst Property, (i) Sterling Commerce (America),
Inc., a Delaware corporation; and (ii) Duke Realty Ohio, an Indiana general
partnership;

(k) with respect to the MacArthur Ridge Property, CHRISTUS Health, a Texas
non-profit corporation;

 

7



--------------------------------------------------------------------------------

(l) with respect to the Northpointe 15815 Property, Comcast of Washington II,
Inc., a Washington corporation;

(m) with respect to the One Century Place Property, (i) Willis North America, a
Delaware corporation; (ii) Asurion LLC, a Delaware limited liability company
(iii) Sodexho Management, Inc., a New York corporation; (iv) Tennessee Education
Lottery Corporation, a component unit of the State of Tennessee; (v) Universal
Lighting Technologies, Inc., a Delaware corporation; (vi) Tennessee Valley
Authority; and (vii) Perot Systems Corporation, a Delaware corporation;

(n) with respect to the Republic Drive Property, Roush Industries, a Michigan
corporation; and

(o) with respect to the Wildwood Property, (i) BlueLinx Holdings, Inc., a
Georgia corporation; (ii) General Electric Company, a New York corporation;
(iii) Hyundai Capital America, a California corporation, and (iv) Coca-Cola
Refreshments USA, Inc., a Delaware corporation.

“Management Agreement” or “Management Agreements” shall have the meaning
ascribed thereto in Section 4.1(g) hereof.

“Monetary Objection” or “Monetary Objections” shall mean with respect to each
individual Property (a) any mortgage, deed to secure debt, deed of trust or
similar security instrument encumbering all or any part of such Property entered
into by the Seller owning such Property, (b) any mechanic’s, materialman’s or
similar lien created prior to Closing by any action of Sellers (and expressly
excluding those resulting from any act or omission of Purchaser or any of its
agents, contractors, representatives or employees or any tenant of such
Property), (c) the lien of ad valorem real or personal property taxes,
assessments and governmental charges affecting all or any portion of such
Property which are delinquent, (d) any judgment of record against Sellers (and
expressly excluding a judgment of record against any tenant under any Lease)
against such Property in the county or other applicable jurisdiction in which
such Property is located, and (e) any other lien or other encumbrance affecting
title to such Property created prior to Closing by any action of Sellers which
can be removed according to its terms by payment of a liquidated sum of money
not to exceed $100,000 in the aggregate for any Property, excluding any such
other liens or encumbrances which are (x) identified in clauses (a)-(d) in the
definition of “Permitted Exceptions” or (y) required to be removed by a tenant
or other occupant under its Lease.

“Northpointe - 15815” shall mean and refer to Wells REIT II – 15815 25th Avenue,
LLC, a Delaware limited liability company.

“Northpointe - 15815 Property” shall mean that certain improved real property
located at 15815 25th Avenue West, in Lynnwood, Snohomish County, Washington,
including the Land identified as the “Northpointe - 15815 Land” on EXHIBIT “A”
attached hereto and made a part hereof, together with all of Northpointe –
15815’s right, title and interest in and to the related Improvements, Personal
Property and Intangible Property, and all right, title and interest of
Northpointe – 15815 as “landlord” or “lessor” in and to the Leases, any
guaranties of the Leases and the Security Deposits, with respect to such Land
and Improvements.

“Northpointe - 16201” shall mean and refer to Wells REIT II – 16201 25th Avenue,
LLC, a Delaware limited liability company.

“Northpointe - 16201 Property” shall mean that certain improved real property
located at 16201 25th Avenue West, in Lynnwood, Snohomish County, Washington,
including the Land identified as the “Lakehurst Land” on EXHIBIT “A” attached
hereto and made a part hereof, together with all of Northpointe – 16201’s right,
title and interest in and to the related Improvements, Personal Property and
Intangible Property, and all right, title and interest of Northpointe – 16201 as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

“One Century Place” shall mean and refer to Wells REIT II – One Century Place,
LLC, a Delaware limited liability company.

“One Century Place Property” shall mean that certain improved real property
located at One Century Place, 26 Century Boulevard, located in Nashville,
Davidson County, Tennessee, including the Land identified as the “One Century
Place Land” on EXHIBIT “A” attached hereto and made a part hereof, together with
all of One Century Place’s right, title and interest in and to the related
Improvements, Personal Property and Intangible Property, and all right, title
and interest of One Century Place as “landlord” or “lessor” in and to the
Leases, any guaranties of the Leases and the Security Deposits, with respect to
such Land and Improvements.

 

8



--------------------------------------------------------------------------------

“Other Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(s) hereof.

“Outside Closing Date” shall have the meaning ascribed thereto in Section 2.6
hereof.

“Permitted Exceptions” shall mean as to any individual Land and related
Improvements, collectively, (a) liens for taxes, assessments and governmental
charges not yet due and payable or due and payable but not yet delinquent with
respect to such Land and Improvements, subject to adjustment as provided herein,
(b) the Leases affecting such Land and Improvements, (c) such state of facts on
a Survey of such Land not objected to by Purchaser or waived or deemed waived by
Purchaser in accordance with Section 3.4, (d) such other easements,
restrictions, encumbrances and other matters of records with respect to such
Land and Improvements that do not constitute Monetary Objections that are
approved or are deemed approved by Purchaser in accordance with the provisions
of Section 3.4 hereof, (e) all matters, whether or not of record, that arise out
of the actions of Purchaser or its agents, representatives or contractors,
(f) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to such Land and Improvements,
and (g) all matters that the Title Company is willing to insure over without
additional premium or indemnity from Purchaser and that, in the exercise of
Purchaser’s reasonable business judgment, do not have a material adverse impact
on the ownership, operation or value of the such Land and Improvements.

“Personal Property” shall mean the furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property, machinery, apparatus and equipment owned by a Seller described on
EXHIBIT “B” attached hereto and made a part hereof, and all books, records and
files (excluding any appraisals, budgets, strategic plans for the Properties,
internal analyses, inspection reports (except those to be delivered pursuant to
this Agreement), information regarding the marketing of the Properties for sale,
submissions relating to such Seller’s obtaining of corporate authorization,
attorney and accountant work product, attorney-client privileged documents, or
other similar information in the possession or control of such Seller or such
Seller’s property manager that is subject to a confidentiality agreement
prohibiting disclosure) relating to the Land and Improvements owned by such
Seller. The Personal Property does not include any property owned by tenants,
contractors or licensees, and the Personal Property shall be conveyed by each
applicable Seller to Purchaser subject to depletions, replacements and additions
in the ordinary course of such Seller’s business.

“Post Closing Claims” shall have the meaning ascribed thereto in Section 3.3(b)
hereof.

“Property” and “Properties” shall have the meaning ascribed thereto in
Section 2.1 hereof.

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

“Purchaser” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“Purchaser Waived Breach” shall have the meaning ascribed thereto in
Section 11.3 hereof.

“Purchaser’s Broker” shall have the meaning ascribed thereto in Section 10.1
hereof.

“Purchaser’s Certificate” shall have the meaning ascribed thereto in
Section 5.2(d) hereof.

“Purchaser’s Counsel” shall mean Griffin Capital Corporation, 790 Estate Drive,
Suite 180, Deerfield, Illinois 60015, Attention: Mary Higgins.

“Real Estate Transfer Taxes” shall mean the transfer tax, excise tax,
recordation tax, documentary stamp tax or similar tax (however denominated)
which may be imposed by the state, county and/or municipality in which each
applicable Property is located and be payable in connection with the conveyance
of such Property by the applicable Seller to Purchaser hereunder (including,
with respect to any Property located in the State of New Jersey, any applicable
“Mansion Tax”, if any).

“Republic Drive” shall mean and refer to Wells REIT II – Republic Drive, LLC, a
Delaware limited liability company.

“Republic Drive Property” shall mean that certain improved real property located
at 333 & 777 Republic Drive, located in Allen Park, Wayne County, Michigan,
including the Land identified as the “Republic Drive Land” on EXHIBIT “A”
attached hereto and made a part hereof, together with all of Republic Drive’s
right, title and interest in and to the related Improvements, Personal Property
and Intangible Property, and all right, title and interest of Republic Drive as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Land and Improvements.

 

9



--------------------------------------------------------------------------------

“Security Deposits” shall mean, with respect to each Property, any security
deposits (including Letters of Credit), rent or damage deposits or similar
amounts (other than rent) actually held by the applicable Seller or its lender
with respect to any of the Leases affecting the applicable Property owned by
such Seller.

“Seller” and “Sellers” shall have the meaning ascribed thereto in the preamble
to this Agreement.

“Seller’s Affidavit” shall have the meaning ascribed thereto in Section 5.1(g)
hereof.

“Sellers’ Broker” shall have the meaning ascribed thereto in Section 10.1
hereof.

“Seller’s Certificate” shall have the meaning ascribed thereto in Section 5.1(h)
hereof.

“Sellers’ Counsel” shall mean DLA Piper LLP (US), 500 8th Street, NW,
Washington, DC 20004, Attention: Jeffrey R. Keitelman.

“Settlement Statement” shall have the meaning ascribed thereto in Section 5.1(l)
hereof.

“Service Contracts” shall mean with respect to each applicable Seller all those
certain contracts and agreements (including, without limitation, all equipment
leases) more particularly described as Service Contracts on EXHIBIT “J” attached
hereto and made a part hereof relating to the repair, maintenance or operation
of the Land, Improvements or Personal Property owned by such Seller which will
extend beyond the Closing Date.

“Subordination, Non-disturbance and Attornment Agreement” or “SNDAs” shall mean
agreements to be sought from the Major Tenants under the Leases in substantially
the form attached hereto as EXHIBIT “S”; provided, however, if any Lease
provides for the form or content of an SNDA from the tenant thereunder, the SNDA
may be in the form as called for therein.

“Subsequent Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “P”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

“Tenant Inducement Costs” shall mean any financial or other incentives provided
to a tenant in connection with its Lease, including, without limitation, (i) all
out-of-pocket payments required under a Lease to be paid by the landlord
thereunder to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including specifically, but without limitation, tenant
improvement costs, lease buyout payments, and moving, design, refurbishment and
club membership allowances and costs, and (ii) any free rent or rent abatement
or other similar incentives.

“Tenant Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(r) hereof.

“Title Company” shall mean Chicago Title Insurance Company, 700 S. Flower
Street, Suite 800, Los Angeles, California 90017 Attn: Amy D. Hiraheta.

“Title Commitment” and “Title Commitments” shall have the meaning ascribed
thereto in Section 3.4 hereof.

“Title Policy” shall mean a 2006 ALTA Owner’s Title Insurance Policy (or Texas
Land Title Association Form T-1 for any Property located in the State of Texas)
issued by the Title Company in favor of Purchaser and in the amount of the
Purchase Price showing good and indefeasible fee simple title (or leasehold with
respect to the Wildwood Lease Agreement) in Properties to be vested in
Purchaser, subject to only the Permitted Exceptions.

“Transfer Fees” shall mean the fee(s), if any, charged by the respective issuers
of the Letters of Credit to transfer the Letters of Credit from the applicable
Sellers to Purchaser as the beneficiary thereof.

“Wildwood Leasehold Interests” shall mean all of Wildwood Properties’ right,
title and interest in and to (i) that certain Lease Agreement dated October 1,
2010 by and between the Development Authority of Cobb County and Wildwood
Properties (the “Wildwood Lease Agreement”), pursuant to which Wildwood
Properties leases the improved real property located at 4200 Wildwood Parkway,
located in Atlanta, Cobb County, Georgia, including the

 

10



--------------------------------------------------------------------------------

Land identified as “4200 Wildwood Parkway” on EXHIBIT “A” attached hereto and
made a part hereof, together with all of Wildwood Properties’ right, title and
interest in and to the related Improvements, Personal Property and Intangible
Property, and all right, title and interest of Wildwood Properties as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Land and Improvements, and (ii) the other
documents and instruments listed on Exhibit “X” attached hereto and made a part
hereof.

“Wildwood Properties” shall mean and refer to Wells REIT II – Wildwood
Properties, LLC, a Delaware limited liability company.

“Wildwood Properties Property” shall mean (i) that certain improved real
property located at 2500 Windy Ridge Parkway and 4100 & 4300 Wildwood Parkway,
located in Atlanta, Cobb County, Georgia, including the Land identified as the
“Wildwood Properties Land” on EXHIBIT “A” attached hereto and made a part
hereof, together with all of Wildwood Properties’ right, title and interest in
and to the related Improvements, Personal Property and Intangible Property, and
all right, title and interest of Wildwood Properties as “landlord” or “lessor”
in and to the Leases, any guaranties of the Leases and the Security Deposits,
with respect to such Land and Improvements, and (ii) the Wildwood Leasehold
Interests.

ARTICLE 2.

PURCHASE AND SALE

2.1. Agreement to Sell and Purchase the Properties. Subject to and in accordance
with the terms and provisions of this Agreement, each Seller agrees to sell and
Purchaser agrees to purchase, the following properties respectively owned by
each Seller: (i) the 11200 W. Parkland Property; (ii) the 1200 Morris Property;
(iii) the 13655 Riverport Property; (iv) the 4300 Centreway Property; (v) the
8909 Purdue Road Property; (vi) the Chase Center Property; (vii) the Eagle Rock
Property; (viii) the Governor’s Pointe 4241 Property; (ix) the Governor’s Pointe
8990 Property; (x) the Lakehurst Property; (xi) the MacArthur Ridge Property;
(xii) the Northpointe – 15815 Property; (xiii) the Northpointe – 16201 Property;
(xiv) the One Century Place Property; (xv) the Republic Drive Property; and
(xvi) the Wildwood Properties Property (each, a “Property” and collectively, the
“Properties”).

2.2. Permitted Exceptions. Each Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions with respect to
such Property.

2.3. Earnest Money.

(a) On or before the second (2nd) Business Day after the Effective Date,
Purchaser shall deliver the Initial Earnest Money to Escrow Agent by federal
wire transfer, payable to Escrow Agent, which Initial Earnest Money shall be
held and released by Escrow Agent in accordance with the terms of the Escrow
Agreement. Seller and Purchaser mutually acknowledge and agree that time is of
the essence in respect of Purchaser’s timely deposit of the Initial Earnest
Money with Escrow Agent; and that if Purchaser fails to timely deposit the
Initial Earnest Money with Escrow Agent, this Agreement shall, at Sellers’
option, terminate, and neither party hereto shall have any further rights or
obligations hereunder, except those provisions of this Agreement which by their
express terms survive the termination of this Agreement.

(b) If Purchaser has not timely terminated (or been deemed to have terminated)
this Agreement pursuant to Section 3.6, then on or before the last day of the
Inspection Period, Purchaser shall deliver the Additional Earnest Money to
Escrow Agent by federal wire transfer, payable to Escrow Agent, which Additional
Earnest Money shall be held and released by Escrow Agent in accordance with the
terms of the Escrow Agreement. Seller and Purchaser mutually acknowledge and
agree that time is of the essence in respect of Purchaser’s timely deposit of
the Additional Earnest Money with Escrow Agent; and that if Purchaser fails to
timely deposit the Additional Earnest Money with Escrow Agent, this Agreement,
at Sellers’ option, shall terminate, Escrow Agent shall return the Initial
Earnest Money (and any interest earned thereon) to Purchaser, and neither party
hereto shall have any further rights or obligations hereunder, except those
provisions of this Agreement which by their express terms survive the
termination of this Agreement.

(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money (to the extent actually deposited by
Purchaser with Escrow Agent as provided herein), and the Additional Earnest
Money (to the extent actually deposited by Purchaser with Escrow Agent as
provided herein) and all such interest and other income.

 

11



--------------------------------------------------------------------------------

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the aggregate purchase price
(the “Purchase Price”) to be paid by Purchaser to Sellers for the Properties
shall be that amount equal to FIVE HUNDRED TWENTY ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($521,500,000.00). The parties will allocate the Purchase Price
to each Seller with respect to each of the Properties as set forth on EXHIBIT
“M”, which Exhibit “M” shall be mutually agreed upon by Purchaser and Seller and
attached hereto and made a part hereof at least three (3) Business Days prior to
the expiration of the Inspection Period, provided that such allocation shall be
for the purposes of this Agreement only and shall not otherwise be binding on
any Seller. The Purchase Price shall be paid by Purchaser to Sellers at the
Closing as follows:

(a) The Earnest Money shall be paid by Escrow Agent to the Sellers at Closing;
and

(b) At Closing, the balance of the Purchase Price, subject to prorations and
other adjustments specified in this Agreement, shall be paid by Purchaser in
immediately available funds to the Escrow Agent and the allocated amount of the
Purchase Price due to each Seller as set forth on Exhibit “M” (after application
of the Earnest Money pursuant to Section 2.4(a)) shall be delivered to an
account or accounts designated by such Seller.

2.5. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Initial Earnest Money, concurrently with
Purchaser’s execution and delivery of this Agreement to Sellers, Purchaser shall
deliver to Sellers Purchaser’s check, payable to the order of Columbia OP, as
agent for each Seller, in the amount of One Hundred and No/100 Dollars
($100.00). Sellers and Purchaser hereby mutually acknowledge and agree that said
sum represents adequate bargained for consideration for Sellers’ execution and
delivery of this Agreement and Purchaser’s right to inspect the Properties
pursuant to Article 3. Said sum is in addition to and independent of any other
consideration or payment provided for in this Agreement and is nonrefundable in
all events.

2.6. Closing. The consummation of the sale by Sellers and purchase by Purchaser
of the Properties (the “Closing”) shall be held no later than 4:00 P.M. (local
Atlanta, Georgia time) on the fifteenth (15th) Business Day following the
expiration of the Inspection Period (the “Outside Closing Date”), or such
earlier date after the expiration of the Inspection Period as is mutually agreed
to by Sellers and Purchaser (the date on which the Closing occurs being the
“Closing Date”). The Closing shall occur by delivery of the Purchase Money and
Closing Documents into escrow at the offices of the Escrow Agent and with the
concurrent release from escrow of the Purchase Price and Closing Documents on
the Closing Date. There shall be no requirement that Sellers and Purchaser
physically meet for the Closing unless the parties hereto mutually agree
otherwise. Sellers and Purchaser agree to use reasonable efforts to complete all
requirements for the Closing (e.g., delivery of all documents to the Escrow
Agent) on the Business Day immediately preceding the then-scheduled Closing
Date, provided, however, that Purchaser shall not be required to wire the funds
to close to the Escrow Agent earlier than the Closing Date.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1. Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Sellers shall permit Purchaser and its authorized
representatives to inspect the Properties, to perform due diligence and
environmental investigations, to examine the records of each Seller with respect
to the Property owned by it, and make copies thereof, at such times during
normal business hours as Purchaser or its representatives may reasonably
request. All such inspections shall be nondestructive in nature, and
specifically shall not include any physically intrusive, invasive or destructive
testing, sampling or boring without the applicable Seller’s prior written
approval in such Seller’s sole and absolute discretion; provided that in the
event Purchaser’s environmental consultant recommends additional environmental
testing is warranted, then the applicable Seller shall not unreasonably withhold
its approval (but such approval may be subject to reasonable conditions
regarding how and when such studies may be conducted and restrictions on what
Purchaser may do with the resulting reports) to Purchaser’s requests to conduct
a Phase II or equivalent additional environmental testing with respect to
(i) the Chase Center Property, including, without limitation, asbestos and
groundwater in existing open wells located at the Chase Center Property,
(ii) the Lakehurst Property, and (iii) the Republic Drive Property, including,
without limitation possible soil contamination located at the Republic Drive
Property. All such inspections shall be

 

12



--------------------------------------------------------------------------------

performed in such a manner to minimize any interference with the business of the
tenants under the Leases, and, in each case, in compliance with the rights and
obligations of the applicable Seller as landlord under the applicable Leases,
and in any event shall be conducted in accordance with standards customarily
employed in the industry and in compliance with all governmental laws, rules and
regulations. Purchaser shall not contact any governmental or quasi-governmental
authorities regarding any Property without obtaining the applicable Seller’s
prior written consent, except that without such consent Purchaser may (i) retain
a professional third party zoning report preparer (e.g., The Planning & Zoning
Resource Corp.) to prepare a zoning report for each Property and such preparer
may contact the applicable governmental authorities to obtain the information
necessary to prepare such reports, and (ii) contact the applicable governmental
authority in order to obtain customary diligence information that is of record
or in the files of such authority, provided that in no event shall Purchaser
request (or direct or request any third party to request) any inspection of a
Property by a governmental or quasi-governmental authority. Should Purchaser
desire to obtain additional information following receipt of the information in
a governmental or quasi-governmental agency’s files, then Purchaser shall notify
the applicable Seller of the additional information that is desired, and that
Seller shall not unreasonably withhold its consent to obtaining such additional
information, subject to such reasonable conditions that such Seller may impose,
which may include, without limitation, such Seller making the request itself or
being present with Purchaser when the request is made, and it shall not be
unreasonable for such Seller to withhold its consent if it is reasonably likely
that such request for additional information will result in an inspection of
such Seller’s Property. Purchaser’s contact with any tenants of the Properties
shall be limited to customary tenant interviews, and Purchaser shall not have
the right to interview any tenant under a Lease without providing the applicable
Seller with an opportunity to jointly conduct such interview. All inspection
fees, appraisal fees, engineering fees and all other costs and expenses of any
kind incurred by Purchaser relating to the inspection of the Properties shall be
solely Purchaser’s expense and Purchaser shall not permit any liens to be filed
against or attached to any Property. Should any such liens be filed or attached,
Purchaser shall cause them to be removed of record and fully discharged at
Purchaser’s sole cost and expense within ten (10) days following notice thereof
to Purchaser, which obligation shall survive any termination of this Agreement.
If Purchaser fails to so remove and discharge such liens, the applicable Seller
may but shall not be obligated to do so and Purchaser shall reimburse and
indemnify such Seller for all costs and expenses relating thereto. Sellers
reserve the right to have a representative present at the time of making any
inspection and shall make such Seller representative available for any such
inspection performed during normal business hours (local Atlanta, Georgia time).
Purchaser shall make arrangements with Sellers not less than one (1) Business
Day in advance of making any such inspection or tenant interview, which
arrangements may be made via email addressed during normal business hours (local
Atlanta, Georgia time) to Lou Davis (email:
Lou.Davis@columbiapropertytrust.com), Keith Willby (email:
Keith.Willby@columbiapropertytrust.com), and other representative(s) of Sellers’
disposition team for the Properties designated in writing by Sellers. Notice
given via email shall be deemed effective when given or received on the day of
such electronic transmission of such notice if transmitted and confirmed prior
to 5:00 p.m. (Atlanta, Georgia time) on a Business Day and otherwise shall be
deemed effectively given or received on the first Business Day after the day of
transmission of such notice and confirmation of such transmission.

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Sellers copies of all reports, surveys and other information
furnished to Purchaser by third parties in connection with such inspections,
provided, however, that Sellers have first reimbursed Purchaser for the cost and
expense of all such reports, surveys and other information. Sellers acknowledge
and agree that Purchaser is not making and has not made at any time any
warranties or representations of any kind or character, express or implied, with
respect to such reports, surveys and other information. This Section 3.1(b)
shall survive the termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Properties or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless each Seller from and against any and
all expense, loss or damage which such Seller may incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of any act
or omission of Purchaser or its representatives, agents or contractors, other
than any expense, loss or damage to the extent arising from any act or omission
of such Seller during any such entry on the Property owned by such Seller. Said
indemnification shall not extend to pre-existing conditions merely discovered by
Purchaser and not exacerbated by Purchaser. Said indemnification agreement shall
survive the Closing, or earlier termination of this Agreement, until the
expiration of any applicable statute of limitations. Purchaser shall maintain
and shall ensure that Purchaser and Purchaser’s consultants and contractors
maintain commercial general liability insurance in an amount not less than
$2,000,000, combined single limit, and in form and substance adequate to insure
against all liability of Purchaser

 

13



--------------------------------------------------------------------------------

and its consultants and contractors, respectively, and each of their respective
agents, employees and contractors, arising out of inspections and testing of the
Properties or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Sellers a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Properties by Purchaser
or its consultants or contractors, as the case may be, pursuant to this
Section 3.1.

3.2. Deliveries by Sellers to Purchaser; Purchaser’s Access to Property Records
of Sellers.

(a) Purchaser acknowledges and agrees that prior to the Effective Date, Sellers
delivered or made available to Purchaser certain or all of the following (the
“Due Diligence Deliveries”); Sellers acknowledge and agree that to the extent
any of the following Due Diligence Deliveries have not been delivered to
Purchaser prior to the Effective Date, Sellers shall deliver the same to
Purchaser as promptly as practicable following the Effective Date:

 

  (i) Copies of current property tax bills and notices of reassessments with
respect to each Property for the prior three (3) years.

 

  (ii) Copies of annual and monthly operating statements for the past thirty-six
(36) months and operating budget for 2013 with respect to each Property.

 

  (iii) Copies of the Leases and any guaranties and Letters of Credit relating
thereto existing as of the Effective Date with respect to each Property.

 

  (iv) Copies of the Commission Agreements existing as of the Effective Date
with respect to each Property.

 

  (v) Copies of the Existing Surveys.

 

  (vi) Copies of all assignable Service Contracts currently in place with
respect to each Property.

 

  (vii) Copies of (A) the Existing Environmental Reports with respect to each
Property, (B) if any of the Existing Environmental Reports refers to another
environmental report, then upon request of Purchaser (which request shall
identify such referenced environmental report), the applicable Seller shall
provide a copy of such referenced environmental report to Purchaser to the
extent such referenced environmental report is in such Seller’s possession or
control, (C) all environmental reports in the possession or control of the
applicable Seller for (1) the Chase Center Property, (2) the Lakehurst Property
or (3) the Republic Drive Property, and (D) a copy of the current Operations and
Maintenance Plan for the Chase Center Property.

 

  (viii) Copies of all certificates of occupancy with respect to each Property
which are in Sellers’ possession or control.

 

  (ix) Copies of the Title Commitments referred to in Section 3.4.

 

  (x) Current rent roll(s).

 

  (xi) Copies of all existing zoning reports or zoning verification letters with
respect to each Property that are in Sellers’ possession or control.

 

  (xii) Copies of the property condition assessment reports with respect to each
Property that are in Sellers’ possession.

 

  (xiii)

Copies of any financial statements or other financial information of any Major
Tenants under a Lease (and the guarantors, if any, of any Leases with a Major
Tenant) to the extent in Sellers’ possession or control, except to the extent
(i) the financial information of such Major Tenants or guarantors is publicly
available, or (2) disclosure is prohibited or restricted by a confidentiality or
nondisclosure agreement, along with written information relative to the tenants’
payment histories for each Property (i.e., accounts receivable reports). Prior
to the expiration of the Inspection Period, the applicable Sellers shall use
commercially reasonable efforts to obtain current financial statements from the
Major Tenants listed on Exhibit “W” and shall deliver to Purchaser copies of
such

 

14



--------------------------------------------------------------------------------

  financial statements actually received by such Sellers prior to the expiration
of the Inspection Period. In the event that Sellers’ right to provide
information is conditioned upon Purchaser executing a confidentiality agreement,
Sellers shall provide the applicable information promptly upon receipt of a
confidentiality agreement executed by Purchaser.

 

  (xiv) Copies of any permits, licenses, or other similar documents in the
possession or control of the applicable Seller for the applicable Property
relating to the use, occupancy or operation of the applicable Property.

 

  (xv) Copies of records of any current operating costs and expenses for the
Properties as maintained by (or for the benefit of) the applicable Seller along
with a general ledger.

 

  (xvi) To the extent in Sellers’ possession or control, copies of a floor plan
with suite demising walls and site plan of each Property with appropriate
support for space measurements and parking space counts.

(b) From the Effective Date until the Closing Date, or earlier termination of
this Agreement, each Seller shall allow Purchaser and Purchaser’s
representatives, on reasonable advance notice and during normal business hours,
to have access to such Seller’s existing books, records and files relating to
the Property owned by it, at the office of Columbia OP at One Glenlake Parkway,
Suite 1200, Atlanta, Georgia 30328, for the purpose of inspecting and (at
Purchaser’s expense) copying the same, including, without limitation, the
materials listed below (to the extent any or all of the same are in the
possession or control of such Seller or in possession of such Seller’s property
manager for the applicable Property), subject, however, to the limitations of
any confidentiality or nondisclosure agreement to which Sellers or any of them
may be bound, and provided that such Seller shall not be required to deliver or
make available to Purchaser any appraisals, third party reports (other than the
third party reports included in the Due Diligence Deliveries), strategic plans
for the Properties or any of them, internal analyses, information regarding the
marketing for sale of the Properties or any of them, submissions relating to
such Seller’s obtaining of corporate authorization, attorney and accountant work
product, attorney-client privileged documents, or other information in the
possession or control of Sellers or any of them which Sellers or any of them
deem confidential or proprietary. Purchaser acknowledges and agrees, however,
that (1) except as may be expressly set forth in Section 4.1, Sellers make no
representation or warranty of any nature whatsoever, express or implied, with
respect to the ownership, enforceability, accuracy, adequacy or completeness or
otherwise of any such records, evaluations, data, investigations, reports or
other materials, and (2) of any all materials, data and information delivered or
made available by Seller to Purchaser in connection with the transaction
contemplated hereby are provided to Purchaser as a convenience only and that any
reliance on or use of such materials, data or information by Purchaser shall be
at the sole risk of Purchaser. If the Closing contemplated hereunder fails to
take place for any reason, Purchaser shall promptly return (or certify as having
destroyed) all copies of materials copied from the books, records and files of
Sellers relating to the Properties. It is understood and agreed that no Seller
shall have any obligation to obtain, commission or prepare any such books,
records, files, reports or studies not now in the possession or control of
Sellers or the property managers for the Properties. Subject to the foregoing,
each Seller agrees to make available to Purchaser for inspection and copying,
without limitation, the following books, records and files relating to the
Properties, all to the extent the same are in the possession of Sellers or the
property managers for the Properties:

 

  (i) Tenant Correspondence. Copies of any tenant correspondence, to the extent
any Seller or property manager for the Properties has the same in its
possession; and

 

  (ii) Plans. All available construction plans and specifications in the
possession of the applicable Seller or such Seller’s property manager for such
Property relating to the development, condition, repair and maintenance of such
Property;

3.3. Condition of the Properties.

(a) Sellers recommend that Purchaser employ one or more independent engineering
and/or environmental professionals to perform (subject to the terms and
conditions of Section 3.1) engineering, environmental and physical assessments
on Purchaser’s behalf in respect of the Properties and the condition thereof.
Purchaser and Sellers mutually acknowledge and agree that the Properties are
being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or unknown,
contingent or existing. Purchaser has the sole responsibility to fully inspect
the Properties, to investigate all matters relevant thereto, including, without
limitation, the condition of

 

15



--------------------------------------------------------------------------------

the Properties, and to reach its own, independent evaluation of any risks
(environmental or otherwise) or rewards associated with the ownership, leasing,
management and operation of the Properties and Purchaser hereby acknowledges
that it has been afforded the opportunity to make any all such investigations.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED BY
SELLERS AT CLOSING (INCLUDING ANY STATUTORY OR OTHER REPRESENTATIONS AND
WARRANTIES INCORPORATED IN THE DEEDS), IT IS UNDERSTOOD AND AGREED THAT SELLERS
ARE NOT MAKING AND HAVE NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS
OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTIES.

(b) EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED EACH SELLER
(AND EACH SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, AGENTS,
AFFILIATES, EMPLOYEES AND SUCCESSORS AND ASSIGNS) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT
COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER
MIGHT HAVE ASSERTED OR ALLEGED AGAINST ANY SELLER (AND EACH SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, CLAIMS,
OBLIGATIONS, LIABILITIES, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTIES. Without limiting the foregoing, to the fullest extent permitted
by law, Purchaser does hereby unconditionally waive and release Sellers and each
of them, and their respective officers, directors, shareholders, members,
partners, agents, affiliates and employees from any present or future claims and
liabilities of any nature arising from or relating to the presence or alleged
presence of Hazardous Substances in, on, at, from, under or about the Properties
or any adjacent property, including, without limitation, any claims under or on
account of any Environmental Law, regardless of whether such Hazardous
Substances are located in, on, at, from, under or about the Properties or any
adjacent property prior to or after the date hereof (collectively,
“Environmental Liabilities”); provided, however, that the foregoing release as
it applies to Sellers or any of them, or any of their respective officers,
directors, shareholders, members, partners, agents, affiliates and employees,
shall not release any Seller from any Environmental Liabilities of such Seller
relating to any Hazardous Substances which may be placed, located or released on
any Property by a Seller after the date of Closing. In addition, Purchaser does
hereby covenant and agree to defend, indemnify, and hold harmless Sellers and
each of them, and their respective officers, directors, shareholders, members,
partners, agents, affiliates and employees from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature, known or unknown, existing and future, including any
action or proceeding brought or threatened, or ordered by governmental
authorities, relating to any Hazardous Substances which may be placed, located
or released on the Properties after the date of Closing (collectively, “Post
Closing Claims”); provided, however, that the foregoing indemnity shall not
indemnify Sellers or their respective officers, directors, shareholders,
members, partners, agents, affiliates and employees, from and against any Post
Closing Claims relating to any Hazardous Substances which may be placed, located
or released on the Property by any Seller after the date of Closing. The terms
and provisions of this Section 3.3 shall survive the Closing.

3.4. Title and Survey. As promptly as practicable following the Effective Date
of this Agreement, Sellers shall obtain from the Title Company a preliminary
title commitment together with copies of the underlying title documents as
provided by the Title Company with respect to each of the Properties
(individually, a “Title Commitment” and collectively, the “Title Commitments”).
Sellers shall direct the Title Company to send a copy of each of the Title
Commitments along with copies of the underlying title documents to Purchaser.
Promptly upon execution of this Agreement, Purchaser shall arrange, at its
expense, for the preparation of one or more updates of each Existing Survey or
new survey (each such update or new survey, individually, a “Survey”, and
collectively, the “Surveys”). Purchaser shall make copies of all such Surveys
available to Sellers promptly after Purchaser’s receipt thereof. Purchaser shall
have until the date which is five (5) Business Days prior to the end of the
Inspection Period to give written notice (the “First Title Notice”) to Sellers’
Counsel of such objections as Purchaser may have to any exceptions to title
disclosed in the Title Commitments or in the Surveys or otherwise in Purchaser’s
examination of title. From time to time at any time after the First Title Notice
and prior to the Closing Date, Purchaser may give written notice (a “Subsequent
Title Notice”, with each of the First Title Notice and each Subsequent Title
Notice constituting a “Title Notice”) to Sellers’ Counsel of (i) exceptions to
title first appearing of record with respect to a Property following the date of
the most recent Title Notice, or (ii) other exceptions to title that materially
and

 

16



--------------------------------------------------------------------------------

adversely affect the title, operation or use of a Property and first disclosed
to Purchaser in any updated Title Commitment or update of a Survey received by
Purchaser following the date of the most recent Title Notice. Sellers shall have
the right, but not the obligation (except as to Monetary Objections), to attempt
to remove, satisfy or otherwise cure any exceptions to title to which the
Purchaser so objects. Within five (5) Business Days after receipt of Purchaser’s
First Title Notice, Sellers shall give written notice to Purchaser’s Counsel
informing the Purchaser of the election of Sellers with respect to the
objections in the First Title Notice. Within five (5) Business Days after
receipt of any Subsequent Title Notice, Sellers shall give written notice to
Purchaser’s Counsel informing the Purchaser of the election of Sellers with
respect to the objections in such Subsequent Title Notice. If Sellers fail to
give written notice of election within any such five (5) Business Day period,
Sellers shall be deemed to have elected not to attempt to cure the objections
(other than Monetary Objections) set forth in the First Title Notice or such
Subsequent Title Notice, whichever is applicable. If Sellers elect to attempt to
cure any objections, Sellers shall be entitled to one or more reasonable
adjournments of the Closing of up to but not beyond the thirtieth (30th) day
following the initial date set for the Closing to attempt such cure, but, except
for Monetary Objections, Sellers shall not be obligated to expend any sums,
commence any suits or take any other action to effect such cure. Except as to
Monetary Objections, if Sellers elect, or are deemed to have elected, not to
cure any exceptions to title to which Purchaser has objected or if, after
electing to attempt to cure, Sellers determine that they are unwilling or unable
to remove, satisfy or otherwise cure any such exceptions, Purchaser’s sole
remedy hereunder in such event shall be either (i) to accept title to the
applicable Property subject to such exceptions as if Purchaser had not objected
thereto and without reduction of the Purchase Price, or (ii) to terminate this
Agreement within three (3) Business Days after receipt of written notice from
Sellers either of the election of Sellers not to attempt to cure any objection
or of the determination of Sellers having previously elected to attempt to cure,
that Sellers are unable or unwilling to do so, or three (3) Business Days after
Sellers are deemed hereunder to have elected not to attempt to cure such
objections (and upon any such termination under this clause (ii), Escrow Agent
shall promptly return the Earnest Money to Purchaser. If necessary, the Closing
Date shall be extended to permit Purchaser and Sellers the opportunity to avail
themselves of the entire response periods set forth hereinabove. Notwithstanding
anything to the contrary contained elsewhere in this Agreement, Sellers shall be
obligated to either remove or have the Title Company insure over or otherwise
satisfy, by payment or other appropriate measure of satisfaction, all Monetary
Objections at or prior to Closing to Purchaser’s reasonable satisfaction, and
may use the proceeds of the Purchase Price at Closing for such purpose. All
exceptions to title which Purchaser elects (or is deemed to have elected) to
accept title to the applicable Property subject to, shall be deemed to be added
to, be a part of, and included as “Permitted Exceptions”. At Closing, each
Seller shall convey and transfer to Purchaser such title to the portion of the
Property owned by such Seller constituting real property as will enable the
Title Company to issue to Purchaser a standard coverage ALTA Owner’s Policy of
Title Insurance in the current 2006 policy form (or Texas Land Title Association
Form T-1 for any Property located in the State of Texas) in the amount of the
Purchase Price allocated to such Property on Exhibit “M”, subject only to the
Permitted Exceptions.

3.5. Service Contracts. Not less than fifteen (15) days prior to the expiration
of the Inspection Period, Purchaser will designate in a written notice to
Sellers which Service Contracts Purchaser will assume and which Service
Contracts will be terminated by Sellers at Closing; provided, however, that
Sellers shall not be obligated to terminate, and Purchaser shall assume the
obligations of Sellers arising from and after Closing under, all Service
Contracts which cannot be terminated by Sellers, or any of them, upon no more
than thirty (30) days prior notice or which can be terminated by Sellers, or any
of them, only upon payment of a fee, premium, penalty or other form of early
termination compensation; further provided, however, that if such written notice
from Purchaser designating which Service Contracts are to be terminated by
Sellers at Closing is given less than thirty (30) days prior to the Closing
Date, then Sellers shall give notice under those Service Contracts which can be
terminated by Sellers upon no more than thirty (30) days prior notice without
payment of a fee, premium, penalty or other form of early termination
compensation (the “Late Notice Service Contracts”), and, in addition to assuming
the obligations of Sellers first accruing on or after Closing under all Service
Contracts which cannot be terminated by Sellers upon no more than thirty
(30) days prior notice or which can be terminated by Sellers only upon payment
of a fee, premium, penalty or other form of early termination compensation,
Purchaser shall assume the obligations of Sellers first accruing on or after
Closing under the Late Notice Service Contracts through the effective date of
such termination thereof; provided further, however, Sellers shall be required
to terminate all Service Contracts which are with any affiliates of Sellers on
the Closing Date. Subject to the foregoing, and taking into account any credits
or prorations to be made pursuant to Article 5 hereof for payments coming due
after Closing but accruing prior to Closing, Purchaser will assume the
obligations arising from and after the Closing Date under those Service
Contracts which Purchaser has designated will not be terminated. Subject to the
foregoing, Sellers, without cost to

 

17



--------------------------------------------------------------------------------

Purchaser, shall terminate at Closing all Service Contracts that are not so
assumed. If Purchaser fails to notify Sellers in writing on or before the date
that is fifteen (15) days prior to the expiration of the Inspection Period of
any Service Contracts that Purchaser does not desire to assume at Closing,
Purchaser shall be deemed to have elected to assume all such Service Contracts
and to have waived its right to require Sellers to terminate such Service
Contracts at Closing.

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Properties for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement,
for any reason or no reason, at any time on or before said time and date of
expiration of the Inspection Period by giving written notice to Sellers of such
election to terminate; provided that the failure of Escrow Agent to receive (for
any reason) the full amount of the Additional Deposit prior to the expiration of
the Inspection Period shall be deemed to constitute notice of termination of
this Agreement pursuant to this Section 3.6, in which event at the request of
any party, the other party shall promptly execute and deliver a written
confirmation of such termination, provided that the failure for a party to
execute and deliver such confirmation shall not affect the effectiveness of the
termination of this Agreement as aforesaid. If Purchaser so timely elects to
terminate this Agreement pursuant to this Section 3.6, Escrow Agent shall
promptly pay the Initial Earnest Money to Purchaser, whereupon, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to deliver a
written notice of termination prior to the expiration of the Inspection Period
and is not deemed to have terminated this Agreement by reason of the Escrow
Agent’s failure to timely receive the full Additional Deposit, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.

3.7. Confidentiality. The Due Diligence Deliveries and all other information
acquired by Purchaser or any of its designated representatives (including by way
of example, but not in limitation, the officers, directors, shareholders and
employees of Purchaser, and Purchaser’s engineers, consultants, counsel,
accountants and potential lenders, and the officers, directors, shareholders and
employees of each of them) from Sellers or their agents or representatives with
respect to the Properties or obtained by Purchaser as a result of its inspection
of the Properties, examination of the books, records and files of Sellers or any
of them in respect of the Properties, or otherwise (collectively, the “Due
Diligence Material”) shall be used solely for the purpose of determining whether
the Properties are suitable for Purchaser’s acquisition and ownership thereof
and for no other purpose whatsoever. Prior to Closing, the terms and conditions
which are contained in this Agreement and all Due Diligence Material which is
not published as public knowledge or which is not generally available in the
public domain shall be kept in confidence by Purchaser, and such information
shall not be disclosed to any individual or entity other than to those
authorized representatives of Purchaser and Purchaser’s prospective and actual
counsel, accountants, professionals, consultants, investors, attorneys and
lenders, who need to know the information for the purpose of assisting Purchaser
in evaluating the Properties for Purchaser’s potential acquisition thereof;
provided, however, that prior to the disclosure of any such information,
Purchaser shall inform the intended recipient of any Due Diligence Material of
the obligation to maintain the confidentiality of such information as required
by this Section 3.7; and provided further, that Purchaser shall have the right
to disclose any such information if required by applicable law or as may be
necessary in connection with any court action or proceeding with respect to this
Agreement. Prior to Closing, Sellers shall keep the terms and conditions which
are contained in this Agreement confidential, subject to the same rights of
disclosure as Purchaser has pursuant to the immediately preceding sentence.
Purchaser shall and hereby agrees to indemnify and hold Sellers and each of them
harmless from and against any and all loss, liability, cost, damage or expense
that Sellers or any of them may suffer or incur (including, without limitation,
reasonable attorneys’ fees actually incurred) as a result of the unpermitted
disclosure or use of any of the Due Diligence Material to any individual or
entity other than an appropriate representative of Purchaser and Purchaser’s
prospective and actual counsel, accountants, professionals, consultants,
investors, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. The foregoing
indemnity shall not extend to disclosure of any Due Diligence Material (i) as
may be required by applicable law to be disclosed, or (ii) that is or becomes
public knowledge other than by virtue of a breach of Purchaser’s covenant under
this Section 3.7. If Purchaser or Sellers elect to terminate this Agreement
pursuant to any provision hereof permitting such termination, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Sellers all Due Diligence Material in the possession of Purchaser and
any of its representatives, and destroy (and shall certify as having destroyed)
all copies, notes or abstracts or extracts thereof, as well as all copies of any
analyses, compilations, studies or other documents prepared by Purchaser or for
its use (whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or

 

18



--------------------------------------------------------------------------------

threatened breach by Purchaser or any of its representatives of this
Section 3.7, Sellers and each of them shall be entitled, in addition to other
available remedies, to an injunction restraining Purchaser or its
representatives from disclosing, in whole or in part, any of the Due Diligence
Material and any of the terms and conditions of this Agreement. Nothing
contained herein shall be construed as prohibiting or limiting Sellers from
pursuing any other available remedy, in law or in equity, for such breach or
threatened breach. The provisions of this Section 3.7 shall survive any
termination of this Agreement and shall supersede and replace any
confidentiality agreement entered into prior to the Effective Date between
Sellers and Purchaser.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1. Representations and Warranties of Sellers. Each Seller, individually,
solely as to such Seller and not as to any other Seller, hereby makes the
following representations and warranties to Purchaser:

(a) Organization, Authorization and Consents.

 

  (i) Such Seller (i) has the right, power and authority to enter into this
Agreement and, subject to Sections 4.3(h) and 4.3(i), to sell the Property that
it owns in accordance with the terms and provisions of this Agreement, to engage
in the transaction contemplated in this Agreement and to perform and observe all
of the terms and provisions hereof; and (ii) except as set forth on Exhibit “H”,
has not granted to any third party the right to purchase all or any part of the
Property which right has not been waived in writing.

 

  (ii) 11200 W. Parkland is a duly organized and validly existing limited
liability company under the laws of the State of Delaware, whose sole member is
Columbia OP.

 

  (iii) 1200 Morris is a duly organized and validly existing business trust
under the laws of the Commonwealth of Pennsylvania, whose trustee is Columbia
Property Trust, Inc.

 

  (iv) 13655 Riverport is a duly organized and validly existing limited
liability company under the laws of the State of Delaware, whose sole member is
Columbia OP.

 

  (v) 4300 Centreway Place is a duly organized and validly existing limited
partnership under the laws of the State of Delaware, whose general partner is
Wells REIT II – 4300 Centreway Place, LLC, a Delaware limited liability company.

 

  (vi) 8909 Purdue Road is a duly organized and validly existing limited
liability company under the laws of the State of Delaware, whose sole member is
Columbia OP.

 

  (vii) Chase Center is a duly organized and validly existing limited liability
company under the laws of the State of Delaware, whose sole member is Columbia
OP.

 

  (viii) Columbia OP is a duly organized and validly existing limited
partnership under the laws of the State of Delaware, whose general partner is
Columbia Property Trust, Inc., a Maryland corporation

 

  (ix) Columbia Property Trust, Inc. is a duly organized and validly existing
corporation under the laws of the State of Maryland.

 

  (x) Eagle Rock 4241 is a duly organized and validly existing limited liability
company under the laws of the State of Delaware, whose sole member is Columbia
OP.

 

  (xi) Governor’s Pointe 4241 is a duly organized and validly existing limited
liability company under the laws of the State of Delaware, whose sole member is
Columbia OP.

 

  (xii) Governor’s Pointe 8990 is a duly organized and validly existing limited
liability company under the laws of the State of Delaware, whose sole member is
Columbia OP.

 

  (xiii) Lakehurst is a duly organized and validly existing limited liability
company under the laws of the State of Delaware, whose sole member is Columbia
OP.

 

  (xiv) MacArthur Ridge is a duly organized and validly existing limited
partnership under the laws of the State of Delaware, whose general partner is
Wells REIT II – MacArthur Ridge I, LLC, a Delaware limited liability company.

 

19



--------------------------------------------------------------------------------

  (xv) Northpointe – 15815 is a duly organized and validly existing Delaware
limited liability company, whose sole member is Columbia OP.

 

  (xvi) Northpointe – 16201 is a duly organized and validly existing Delaware
limited liability company, whose sole member is Columbia OP.

 

  (xvii) One Century Place is a duly organized and validly existing Delaware
limited liability company, whose sole member is Columbia OP.

 

  (xviii) Republic Drive is a duly organized and validly existing Delaware
limited liability company, whose sole member is Columbia OP.

 

  (xix) Wells REIT II – 4300 Centreway Place, LLC is a duly organized and
validly existing Delaware limited liability company, whose sole member is
Columbia OP.

 

  (xx) Wells REIT II – MacArthur Ridge I, LLC is a duly organized and validly
existing Delaware limited liability company, whose sole member is Columbia OP.

 

  (xxi) Wildwood Properties is a duly organized and validly existing Delaware
limited liability company, whose sole member is Columbia OP.

(b) Action of Sellers, Etc. Such Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by such Seller on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of such Seller, enforceable against
such Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by such Seller, nor, subject to Sections 4.3(h) and 4.3(i),
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon the
Property owned by such Seller or any portion thereof pursuant to the terms of
any indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which such Seller is bound.

(d) Litigation. Except as disclosed on EXHIBIT “I” attached hereto, such Seller
has not received written notice of any pending suit, action, arbitration, or
legal or other proceeding or governmental investigation, and to such Seller’s
knowledge no suit, action or proceeding exists, which (i) if determined
adversely to such Seller, materially and adversely affects the use or value of
the Property owned by such Seller, or (ii) questions the validity of this
Agreement or any action taken or to be taken pursuant hereto, or (iii) involves
condemnation or eminent domain proceedings involving the Property owned by such
Seller or any portion thereof.

(e) Existing Leases. Other than the Leases listed on EXHIBIT “G” attached hereto
and the Wildwood Lease Agreement, there are no leases, licenses or other similar
agreements with respect to the occupancy of the Property owned by such Seller or
any portion or portions thereof which will be binding on Purchaser after the
Closing. As of the date hereof, Sellers are the holders of all of the landlord’s
right, title and interest in, to and under the Leases, subject to any
assignments made to lenders with respect to financing that will be fully
satisfied at or prior to Closing. Sellers, to their knowledge, have not received
any written notice of a claim from any tenant under the Leases alleging any
default by the landlord under the Leases that has not been cured or demanding
any work that has not been performed or payment from landlord that has not been
made, and to such Seller’s knowledge, no material default by landlord under the
Leases exists. Sellers have not delivered any notice of default under any Lease
which remains uncured and, to Seller’s knowledge, except as disclosed to
Purchaser in writing no material defaults by any tenant exist under the Leases.
Set forth on Exhibit “N” is a list of Letters of Credits and the amount of
Security Deposits actually held by such Seller for each Lease.

(f) Leasing Commissions. There are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property owned
by such Seller or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and all leasing
commissions and brokerage fees payable under the Commission Agreements with
respect to such Property (whether due prior to or after the Closing Date) shall
be paid in full at Closing. Notwithstanding anything to the contrary contained
herein, Purchaser shall be responsible for the

 

20



--------------------------------------------------------------------------------

payment of all leasing commissions payable for (a) any new leases entered into
after the Effective Date that have been approved (or deemed approved) by
Purchaser, and (b) the renewal, expansion or extension of any Lease existing as
of the Effective Date and exercised or effected after the Effective Date.

(g) Management Agreements. Except for those certain management agreements more
particularly described on EXHIBIT “L” attached hereto and made a part hereof
(each and any one or more, a “Management Agreement” or the “Management
Agreements”), there is no other agreement currently in effect relating to the
management of the Property owned by such Seller by any third-party management
company.

(h) Taxes and Assessments. Except as may be set forth on EXHIBIT “K” attached
hereto and made a part hereof, such Seller has not filed, and has not retained
anyone to file, notices of protests against, or to commence action to review,
real property tax assessments against the Property owned by such Seller.

(i) Compliance with Laws and Insurance Requirements. To such Seller’s knowledge,
and except as set forth on EXHIBIT “I,” such Seller has received no written
notice alleging any violations of law (including any Environmental Law),
municipal or county ordinances, or other legal or insurance requirements with
respect to the Property owned by such Seller where such violations remain
outstanding. Except as set forth in the Title Commitments, such Seller has not
received any written notices regarding new real property tax assessments or real
property tax reassessments with respect to its Property.

(j) Other Agreements. Except for the Leases, the Commission Agreements, the
Service Contracts, the Management Agreements, the documents and instruments
listed on Exhibit “X” (including the Wildwood Lease Agreement), and the
Permitted Exceptions (collectively, “Other Agreements”) applicable to the
Property owned by such Seller, there are no leases, management agreements,
brokerage agreements, leasing agreements or other agreements or instruments in
force or effect entered into by a Seller that grant to any person or any entity
(other than such Seller) any right, title, interest or benefit in and to all or
any part of the Property owned by such Seller or any rights relating to the use,
operation, management, maintenance or repair of all or any part of such Property
which will survive the Closing or be binding upon Purchaser other than those
which Purchaser has agreed in writing to assume prior to the expiration of the
Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days’ notice without payment of premium or penalty.

(k) Seller Not a Foreign Person. Such Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(l) Employees. Such Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

(m) Building Code and Zoning Code Violations. As of the date hereof, (i) no
Seller has received any written building code or zoning code violation notices
with respect to its Property (other than notices of violations which have been
removed or corrected); and (ii) no Seller has received written notice of a
zoning change which would affect its Property.

(n) Further Encumbrances. Except as otherwise expressly provided herein, each
Seller shall not further voluntarily encumber its Property.

(o) Environmental Violations. To the best of each Seller’s knowledge, as of the
date hereof, such Seller has received no written notices of violation of any
Environmental Laws which have not been cured. Sellers have provided Purchaser
with copies of the Existing Environmental Reports as received from the preparer
of such Existing Environmental Reports.

(p) Personal Property. Such Seller owns its respective Personal Property set
forth on Exhibit “B” free of any liens or encumbrances other than the Permitted
Exceptions.

(q) Plan Assets. Sellers do not have any assets which include assets of an
employee benefit plan as defined in Section 3(3) of Employee Retirement Income
Security Act of 1974, as the same may from time to time be amended or modified.

(r) Executive Order No. 133224. Sellers are in compliance with the requirements
of Executive Order No. 133224, 66 Fed Reg. 49079 (September 25, 2001) (the
“Order”) and other similar requirements contained in the rules and regulations
of the Office of Foreign Asset Control, Department of the Treasury (“OFAC”) and
in any enabling legislation or other Executive Orders in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). No Seller (i) is listed on the Specially Designated

 

21



--------------------------------------------------------------------------------

Nationals and Blocked Persons List maintained by OFAC pursuant to the Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Orders (such lists are collectively referred to as the “Lists”),
(ii) has been determined by competent authority to be subject to the
prohibitions contained in the Orders, and (iii) is owned or controlled by, nor
acts for or on behalf of, any person or entity on the Lists or any other person
or entity who has been determined by competent authority to be subject to the
prohibitions contained in the Orders.

(s) Tenant Inducement Costs. Except as set forth on EXHIBIT “R”, to such
Seller’s knowledge there are no unpaid or unsatisfied Tenant Inducement Costs
with respect to any of the Leases for the Property owned by such Seller entered
into prior to the Effective Date.

The representations and warranties made in this Agreement by such Seller shall
be continuing and shall be deemed made as of the date hereof and remade by such
Seller as of the Closing Date with the same force and effect as if made on, and
as of, such date, subject to such Seller’s right to update such representations
and warranties by written notice to Purchaser and in the certificate of such
Seller to be delivered pursuant to Section 5.1(h) hereof and shall survive the
closing to the extent provided in Section 11.4.

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Sellers to Purchaser at the Closing, none of the
Sellers has made, and Purchaser has not relied on, any information, promise,
representation or warranty, express or implied, regarding the Properties,
whether made by Sellers, or any of them, on behalf of Sellers or any of them, or
otherwise, including, without limitation, the physical condition of the
Properties, the financial condition of the tenants under the Leases, title to or
the boundaries of the Properties, pest control matters, soil conditions, the
presence, existence or absence of hazardous wastes, toxic substances or other
environmental matters, compliance with building, health, safety, land use and
zoning laws, regulations and orders, structural and other engineering
characteristics, traffic patterns, market data, economic conditions or
projections, past or future economic performance of the tenants or the
Properties, and any other information pertaining to the Properties or the market
and physical environments in which the Properties are located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Properties and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Sellers or any of them to Purchaser at
the Closing, made (or purported to be made) by Sellers or any of them or anyone
acting or claiming to act on behalf of Sellers or any of them. Purchaser will
inspect the Properties and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Properties in their “as is” condition, “with all faults,” on the
Closing Date. The provisions of this paragraph shall survive the Closing.

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” or similar references to the knowledge of a
Seller shall refer, with respect to a Seller (and to that Seller only), only to
the actual knowledge of the individual or individuals designated for such Seller
on Exhibit “T”, which individual or individuals have been actively involved in
the management of that Seller’s business in respect of that Seller’s Property in
its or their respective capacity as asset managers for that Seller. The term
“knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Sellers or any of them, or
any affiliate of Sellers, or to any other partner, member, beneficial owner,
officer, director, agent, manager, representative or employee of Sellers, or any
of their respective affiliates, or to impose on the individuals named above any
duty to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. There shall be no personal liability on the part of the
individuals named above arising out of any representations or warranties made
herein or otherwise.

4.3. Covenants and Agreements of Sellers.

(a) Leasing Arrangements. During the pendency of this Agreement, no Seller will
enter into any lease affecting the Property owned by such Seller, or modify or
amend in any respect, or terminate, any of the existing Leases affecting such
Property without Purchaser’s prior written consent in each instance, which
consent, prior to the end of the Inspection Period, shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to such Seller given within five (5) Business Days after
Purchaser’s receipt of such Seller’s written request therefor, each of which
requests shall be accompanied by a copy of any proposed modification or
amendment of an existing Lease or of any new Lease that such Seller wishes to
execute between the Effective Date and the Closing Date, including, without
limitation, a description of any Tenant Inducement Costs

 

22



--------------------------------------------------------------------------------

and leasing commissions associated with any proposed renewal or expansion of an
existing Lease or with any such new Lease. If Purchaser fails to notify such
Seller in writing of its approval or disapproval within said five (5) Business
Day period, such failure by Purchaser shall be deemed to be the approval of
Purchaser. After the end of the Inspection Period, no Seller shall enter into
any lease affecting the Property owned by such Seller, or modify or amend in any
respect, or terminate any existing Lease without Purchaser’s prior written
consent in each instance, which consent may be withheld in Purchaser’s sole
discretion. At Closing, Purchaser shall reimburse each Seller for any Tenant
Inducement Costs, leasing commissions or other expenses, including reasonable
attorneys’ fees, actually incurred by Seller pursuant to a renewal or expansion
of any existing Lease after the Effective Date or new Lease approved or deemed
approved by Purchaser hereunder. Notwithstanding the foregoing to the contrary,
Purchaser shall have no right to disapprove, and shall be deemed to have
approved, all renewals, extensions and expansions contained in any existing
Lease and exercised by the tenant under such Lease.

(b) New Contracts. During the pendency of this Agreement, no Seller will enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property owned by such Seller or any part
thereof subsequent to the Closing without Purchaser’s prior written consent in
each instance (which Purchaser agrees not to withhold or delay unreasonably),
except contracts entered into in the ordinary course of business that are
terminable without cause (and without penalty or premium) on thirty (30) days
(or less) notice.

(c) Operation of Property; Security Deposits. During the pendency of this
Agreement, each Seller shall continue to operate and maintain the Property owned
by such Seller in a manner generally consistent with such Seller’s past and
current practices. With respect to the Letters of Credit, (i) prior to the
expiration of the Inspection Period, Sellers shall provide to Purchaser with at
least three (3) Business Days’ prior notice prior to drawing on any Letter of
Credit or otherwise applying any Security Deposit to the obligation of a tenant
under any Lease and if requested by Purchaser within such three (3) Business Day
period, shall consult with Purchaser prior to taking such action, and (ii) from
and after the expiration of the Inspection Period, Sellers shall not draw upon
any Letter of Credit or otherwise apply any Security Deposit to the obligations
of any tenant under its Lease without the consent of Purchaser, which consent
may be withheld in Purchaser’s sole discretion.

(d) Insurance. During the pendency of this Agreement, each Seller shall, at such
Seller’s expense, continue to maintain all casualty, liability, business
interruption and other insurance policies covering the Property which are
currently in force and effect.

(e) Tenant Estoppel Certificates. Each Seller shall use commercially reasonable
efforts to obtain and deliver to Purchaser prior to Closing a written Tenant
Estoppel Certificate signed by each tenant under the Leases affecting the
Property owned by such Seller; provided that delivery of such signed Tenant
Estoppel Certificates shall be a condition of Closing only to the extent set
forth in Section 6.1(c) hereof; and in no event shall the inability or failure
of such Seller to obtain and deliver any of said Tenant Estoppel Certificates be
a default of such Seller hereunder.

(f) SNDA’s. Each Seller shall use commercially reasonable efforts to obtain and
deliver to Purchaser prior to Closing a written Subordination, Non-Disturbance
and Attornment Agreement signed by each tenant under the Leases affecting the
Property owned by such Seller; provided that delivery of such signed
Subordination, Non-Disturbance and Attornment Agreements shall be a condition of
Closing only to the extent set forth in Section 6.1(d) hereof; and in no event
shall the inability or failure of such Seller to obtain and deliver any of said
Subordination, Non-Disturbance and Attornment Agreements be a default of such
Seller hereunder.

(g) Management Agreements. Provided that Purchaser does not terminate this
Agreement pursuant to Section 3.6 and Purchaser timely delivers the Additional
Earnest Money to Escrow Agent in accordance with Section 2.3(b), promptly
following the expiration of the Inspection Period, Sellers shall send notices of
termination of the Management Agreements to the respective property managers
thereunder in accordance with the terms of such Management Agreements. To the
extent that by the terms of any such Management Agreements the effective date of
the termination will be later than the Closing Date, then (i) such Management
Agreements shall be assigned to Purchaser at Closing, (ii) Purchaser shall be
responsible for the performance of all of the applicable Sellers’ obligations
under those Management Agreements from and after the Closing Date through the
effective date of such termination, and (iii) each of the applicable Sellers
shall represent and warrant to Purchaser that no defaults exist by any party
under such Seller’s assigned Management Agreement and shall indemnify Purchaser
from and against all liabilities and claims related to such assigned Management
Agreement other than performance by Purchaser of such Seller’s obligations from
and after the Closing Date, with such representations and warranties surviving
Closing for the Survival Period and such indemnity being included within the
indemnity of Columbia OP under Section 11.1.

 

23



--------------------------------------------------------------------------------

(h) Rights of First Offer. Each applicable Seller shall use commercially
reasonable efforts to obtain and deliver to Purchaser prior to the date ten
(10) Business Days prior to the Outside Closing Date, a written waiver executed
by the holder of the purchase right set forth on Exhibit “H” affecting the
Property of such Seller. In the event that such waiver is not received on or
prior to the date ten (10) Business Days prior to the Outside Closing Date, then
the Property for which such waiver has not been obtained shall be deemed an
“Excluded Property” to which the provisions of the last paragraph of Section 6.1
shall apply in the same manner as if the waiver that was not obtained had been
an unobtained Tenant Estoppel Certificate or SNDA.

(i) DACC Consent. Wildwood Properties shall use commercially efforts to obtain
and deliver to Purchaser prior to the Outside Closing Date, (A) all consents
and/or approvals necessary or appropriate in connection with the transfer of the
Wildwood Leasehold Interests to Purchaser, including, without limitation, a
written consent to the transfer of the Wildwood Leasehold Interests to Purchaser
executed by the Development Authority of Cobb County (the “DACC”) and Regions
Bank, as trustee under the Indenture (“DACC Consent”), (B) such other
documentation required under the documents listed on Exhibit X hereof in order
to effectuate the transfer of the Wildwood Leasehold Interests to Purchaser,
including, without limitation, instruments of transfer and opinions of counsel
(the “DACC Supporting Documentation”), and (C) an instrument executed by the
DACC and the Board of Tax Assessors of Cobb County, Georgia acknowledging the
transfer of the Wildwood Leasehold Interests to Purchaser and confirming that,
notwithstanding anything in the Existing Tax Abatement Agreement to the
contrary, the tax abatement under the Existing Tax Abatement Agreement shall
continue after giving effect to the transfer of the Wildwood Leasehold Interests
to Purchaser (“DACC Tax Abatement Confirmation”; and together with the DACC
Consent and the DACC Supporting Documentation, the “DACC Approval”). Purchaser
shall reasonably cooperate with Wildwood Properties to obtain the DACC Approval,
including, without limitation, submitting such documents and information
regarding Purchaser as the DACC, Regions Bank or the Board of Tax Assessors of
Cobb County, Georgia may reasonably require as a condition to issuance of the
DACC Consent, including a replacement of that certain Guaranty Agreement by and
between Wildwood Properties, LLC and Regions Bank, dated October 1, 2010 (but
excluding, for the avoidance of doubt, any opinion of counsel (other than
opinions regarding Purchaser or the guarantor executing such replacement
guaranty), which shall be obtained by Wildwood Properties). In the event that
the DACC Approval has not been obtained and delivered to Purchaser prior to the
Outside Closing Date (as the same may be extended or postponed as provided in
this Agreement), then Wildwood Properties and Purchaser shall each have the
right to extend the Outside Closing Date for a period not to exceed thirty
(30) days in order to obtain such DACC Approval. In the event that the DACC
Approval is not obtained within such thirty (30) day extension period, then
Purchaser may either (i) elect in writing within two (2) Business Days following
such thirty (30) day extension period to proceed to Closing on the other
Properties, in which event (1) the Wildwood Properties Property shall be deemed
an “Excluded Property” and will not be conveyed to Purchaser on the scheduled
Closing Date, (2) the aggregate Purchase Price for the Properties as set forth
in Section 2.4 hereof shall be reduced by the Purchase Price allocated to the
Wildwood Properties Property as set forth on EXHIBIT “M” attached hereto,
(3) the parties hereto shall proceed to close the purchase and sale of the other
Properties which are the subject of this Agreement, and (4) this Agreement shall
terminate with respect to the Wildwood Properties Property and neither party
shall have any other or further rights or obligations under this Agreement with
respect to the Wildwood Properties Property except for those provisions of this
Agreement which by their express terms survive the termination of this
Agreement, or (ii) terminate this Agreement by written notice to Sellers given
within two (2) Business Days following such thirty (30) day extension period, in
which event Escrow Agent shall promptly return the Earnest Money to Purchaser
and thereafter neither party shall have any further rights or obligations
hereunder except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement. In the event that Purchaser
fails to expressly elect to close within such two (2) Business Day period
pursuant to the foregoing clause (i), Purchaser shall be deemed to have elected
to terminate this Agreement pursuant to the foregoing clause (ii), in which
event at the request of any party, the other party shall promptly execute and
deliver a written confirmation of such termination, provided that the failure
for a party to execute and deliver such confirmation shall not affect the
effectiveness of the termination of this Agreement as aforesaid.

4.4. Representations and Warranties of Purchaser. The representations and
warranties made in this Agreement by Purchaser shall be continuing and shall be
deemed remade by Purchaser as of the Closing Date, with the same force and
effect as if made on, and as of, such date.

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing corporation under the laws of the State of California.
Purchaser has the right, power and authority to enter into this Agreement and to
purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

 

24



--------------------------------------------------------------------------------

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

(e) Executive Order No. 133224. Purchaser is in compliance with the requirements
of the Orders. Purchaser (i) is not listed on the Lists, (ii) has not been
determined by competent authority to be subject to the prohibitions contained in
the Orders, and (iii) is not owned or controlled by, nor acts for or on behalf
of, any person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

All references in this Agreement to the “knowledge of Purchaser” or “to
Purchaser’s knowledge” or similar references to the knowledge of Purchaser or
words of similar import shall refer only to the actual knowledge of Michael
Escalante and Louis Sohn (collectively, “Purchaser’s Knowledge Parties”). The
term “knowledge of Purchaser” or “to Purchaser’s knowledge” or similar
references to the knowledge of Purchaser or words of similar import shall not be
construed, by imputation or otherwise, to refer to the knowledge of Purchaser or
any affiliate of Purchaser, or to any other partner, member, beneficial owner,
officer, director, agent, manager, representative or employee of Purchaser, or
any of their respective affiliates, or to impose on the Purchaser’s Knowledge
Parties any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains; provided, however, that Purchaser’s Knowledge
Parties shall, as the individuals primarily responsible for determining the
suitability of the Properties for Purchaser’s purposes on behalf of Purchaser,
use commercially reasonable efforts, consistent with the size and nature of the
transactions contemplated by this Agreement, to conduct appropriate due
diligence including the review of the Due Diligence Deliveries and any reports
commissioned by Purchaser as part of its due diligence investigations of the
Properties and to make inquiry of the persons undertaking such due diligence
investigations of the Properties on behalf of Purchaser, including inquiry
regarding the matters that are the subject of Sellers’ representations and
warranties set forth in Section 4.1, provided that Sellers acknowledge that the
Purchaser’s Knowledge Parties shall not be personally reviewing all of the Due
Diligence Materials. There shall be no personal liability on the part of the
Purchaser’s Knowledge Parties arising out of any representations or warranties
made herein or otherwise.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1. Sellers’ Closing Deliveries. Sellers shall obtain or execute and deliver to
Purchaser at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

(a) Special Warranty Deeds. A limited warranty deed, special warranty deed,
grant deed or similar deed in recordable form and in the form customarily used
in the jurisdiction in which the applicable Property is located pursuant to
which a grantor warrants title only as to parties claiming by, through or under
the grantor but not otherwise from each Seller with respect to the Land and
related Improvements owned by such Seller (other than with respect to the
Wildwood Leasehold Interests) (each, a “Deed”), subject only to the Permitted
Exceptions applicable to such Property, and executed and acknowledged by such
Seller. The legal description of the applicable

 

25



--------------------------------------------------------------------------------

parcel of Land set forth in the Deed shall be based upon and conform to the
legal descriptions attached hereto as EXHIBIT “A.” If and to the extent that any
of the Permitted Exceptions to which a particular Property is subject requires
the recitation or incorporation in any deed of any provisions of such Permitted
Exception, the Deed may conform to such requirements;

(b) Quitclaim Deed. Upon request, each Seller shall deliver a quitclaim deed in
the form customarily used in the jurisdiction in which the applicable Property
is located to convey the Property owned by such Seller (other than with respect
to the Wildwood Leasehold Interests) without warranty of any kind by reference
to the metes and bounds legal description of such Property as reflected on the
Survey if such description is different from the description on Exhibit “A”;

(c) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterparts with respect to each Seller of an assignment and assumption of
the Leases and Security Deposits with respect to the Property owned by such
Seller and, to the extent required elsewhere in this Agreement, the obligations
of such Seller under the Commission Agreements with respect to the Property
owned by such Seller in the form attached hereto as SCHEDULE 2 (the “Assignment
and Assumption of Leases”), executed and acknowledged by such Seller;

(d) Bill of Sale. A bill of sale from each Seller for the Personal Property of
such Seller in the form attached hereto as SCHEDULE 3 (the “Bill of Sale”),
executed and acknowledged by such Seller;

(e) Assignment and Assumption of Service Contracts. Two (2) counterparts with
respect to each Seller of an assignment and assumption of Service Contracts with
respect to the Service Contracts and Management Agreements to be assigned to
Purchaser applicable to the Property owned by such Seller in the form attached
hereto as SCHEDULE 4 (the “Assignment and Assumption of Service Contracts”),
executed, acknowledged and sealed by such Seller;

(f) General Assignment. An assignment with respect to each Seller of the
Intangible Property of such Seller in the form attached hereto as SCHEDULE 5
(the “General Assignment”), executed and acknowledged by such Seller. As to any
warranties for materials and workmanship (e.g. roof, HVAC, parking lot-including
by way of illustration and not limitation, the roof warranty for materials and
workmanship) in Seller’s possession or control, copies thereof.

(g) Seller’s Affidavit. An owner’s affidavit from each Seller substantially in
the form attached hereto as SCHEDULE 6 (“Seller’s Affidavit”);

(h) Seller’s Certificate. A certificate from each Seller in the form attached
hereto as SCHEDULE 7 (“Seller’s Certificate”), evidencing the reaffirmation of
the truth and accuracy in all material respects of such Seller’s representations
and warranties set forth in Section 4.1 hereof, and identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change. Sellers shall not be
liable to Purchaser for, or be deemed to be in default hereunder by reason of,
any breach of representation or warranty which results from any change that
(i) occurs between the Effective Date and the date of Closing and (ii) is
expressly permitted under the terms of this Agreement or is beyond the
reasonable control of such Seller to prevent; provided, however, that the
occurrence of a change which is not expressly permitted under this Agreement and
is beyond the reasonable control of the applicable Seller to prevent will, if
materially adverse to Purchaser, constitute a failure of the condition set forth
in Section 6.1(b). If, despite changes or other matters described in such
certificate, the Closing occurs, Sellers’ representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;

(i) FIRPTA Certificate. A FIRPTA certificate from each Seller in the form
attached hereto as SCHEDULE 8, or in such other form as applicable laws may
require (each, a “FIRPTA Affidavit”) and any comparable certificate required
under applicable state law;

(j) Assignment of Letters of Credit. Two (2) counterparts of an assignment of
letters of credit executed by the applicable Seller (the “Assignment of Letters
of Credit”);

(k) Notices of Termination of Property Management Agreements. A copy of the
notices of termination of the Management Agreements described in Section 4.3(g).

(l) Assignment and Assumption of Wildwood Leasehold Interests. Two
(2) counterparts with respect to Wildwood Properties of an assignment and
assumption of the Wildwood Leasehold Interests in the form attached hereto as
SCHEDULE 10 (the “Assignment and Assumption of Wildwood Leasehold Interests”),
executed and acknowledged by such Seller;

 

26



--------------------------------------------------------------------------------

(m) Wildwood Leasehold Interest Bond Transfer Documents. The original Bond,
together with a written instrument of transfer in form satisfactory to the Bond
Registrar (as defined in the Indenture) duly executed by Wildwood Properties and
such opinions of counsel and other documentation (if any) as may be reasonably
requested by DACC or Regions Bank, as trustee under the Indenture of Trust, in
order to effectuate the transfer of the Wildwood Leasehold Interests to
Purchaser.

(n) DACC Tax Abatement Confirmation. Two (2) counterparts of the DACC Tax
Abatement Confirmation, executed by the DACC and the Board of Tax Assessors of
Cobb County, Georgia.

(o) State, County, and Local Withholding. Such affidavits and other
documentation as Purchaser may reasonably request in order for Purchaser to
comply with the law of the applicable jurisdictions in which the Properties are
located relating to withholding tax on transfer of real property;

(p) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of the
applicable Seller;

(q) Settlement Statements. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Sellers pursuant to
this Agreement in a form satisfactory to Sellers and Purchaser (the “Settlement
Statement”);

(r) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Properties as are in the possession of Sellers to
the extent not previously delivered to Purchaser;

(s) Certificates of Occupancy. To the extent the same are in the possession of
Sellers, original or photocopies of certificates of occupancy for the
Improvements located on the Properties;

(t) Leases. To the extent the same are in the possession of Sellers, original
executed counterparts of the Leases;

(u) Tenant Estoppel Certificates. Such originally executed Tenant Estoppel
Certificates as may be in the possession of Sellers;

(v) SNDA’s. Such originally executed Subordination, Non-Disturbance and
Attornment Agreements as may be in the possession of Sellers;

(w) Notices of Sale to Tenants. Each Seller, as to the Property owned by such
Seller, will join with Purchaser in executing a notice, in form and content
reasonably satisfactory to such Seller and Purchaser (the “Tenant Notices of
Sale”), which Purchaser shall send to the tenants under the Leases affecting the
Property of such Seller informing the tenants of the sale of such Property and
of the assignment to and assumption by Purchaser of such Seller’s interest in
the Leases and the Security Deposits affecting such Property and directing that
all rent and other sums payable for periods after the Closing under such Leases
shall be paid as set forth in said notices;

(x) Notices of Sale to Leasing Agents and Service Providers. Each Seller, as to
the Property owned by such Seller, will join with Purchaser in executing
notices, in form and content reasonably satisfactory to such Seller and
Purchaser (the “Other Notices of Sale”), which Purchaser shall send to each
leasing agent under the Commission Agreements and to each service provider under
the Service Contracts (as the case may be) affecting the Property owned by such
Seller assumed by Purchaser at Closing informing such leasing agent and service
provider of the sale of such Property and of the assignment to and assumption by
Purchaser of such Seller’s obligations under such Commission Agreements and
Service Contracts arising after the Closing Date and directing that all future
statements or invoices for services under such Commission Agreements and Service
Contracts for periods after the Closing be directed to Purchaser as set forth in
said notices;

(y) Keys. As to each Property, all of the keys to any door or lock on such
Property in the possession of the applicable Seller or its property manager;

(z) Original Letters of Credit. All original Letters of Credit in the possession
of Sellers, together with transfer forms executed by each applicable Seller,
directing the respective issuers of the Letters of Credit to transfer the
Letters of Credit to Purchaser as beneficiary thereunder; and

 

27



--------------------------------------------------------------------------------

(aa) Other Documents. Such other documents as shall be reasonably requested by
the Purchaser’s Counsel or the Title Company to effectuate the purposes and
intent of this Agreement, including, without limitation, any documents required
from a Seller to comply with any bulk sale or tax clearance provisions under
applicable state law.

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Sellers at Closing the following documents, all of which shall be
duly executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases with respect to each Seller, executed and acknowledged
by Purchaser;

(b) General Assignment. Two (2) counterparts of the General Assignment with
respect to each Seller, executed and acknowledged by Purchaser;

(c) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts with respect to each Seller,
executed and acknowledged by Purchaser;

(d) Assignment of Letters of Credit. Two (2) counterparts of the Assignment of
Letters of Credit, executed and acknowledged by Purchaser;

(e) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 9 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof;

(f) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(w) hereof;

(g) Notices of Sale to Leasing Agents and Service Providers. The Other Notices
of Sale to leasing agents and service providers, executed by Purchaser, as
contemplated in Section 5.1(x) hereof;

(h) Assignment and Assumption of Wildwood Leasehold Interests. Two
(2) counterparts of the Assignment and Assumption of Wildwood Leasehold
Interests, executed and acknowledged by Purchaser;

(i) Settlement Statement The Settlement Statement; and

(j) Other Documents. Such other documents as shall be reasonably requested by
Sellers’ Counsel or the Title Company to effectuate the purposes and intent of
this Agreement.

5.3. Closing Costs. Sellers shall pay (1) one-half ( 1⁄2) of all escrow closing
fees charged by the Title Company, (2) all Real Estate Transfer Taxes as
designated to be paid by Sellers on Exhibit “V” except that with respect to any
Property located in the State of New Jersey, Purchaser shall pay any Mansion
Taxes applicable to such Property, (3) the portion of all recording fees on all
instruments of conveyance to be recorded in connection with this transaction as
designated to be paid by Sellers on Exhibit “V”, (4) the attorneys’ fees of
Sellers, (5) all commissions owed to Sellers’ Broker, and (6) all other costs
and expenses incurred by Sellers in closing and consummating the purchase and
sale of the Properties pursuant hereto (subject to the following clause (ix)).
Purchaser shall pay (i) one-half ( 1⁄2) of all escrow closing fees charged by
the Title Company, (ii) the Mansion Taxes applicable to any Property located in
the State of New Jersey, (iii) all title insurance premiums and title
examination expenses with respect to the policies of owner’s title insurance to
be issued to Purchaser (including all endorsements thereto) by the Title Company
and for all title insurance premiums payable with respect to all mortgagee title
insurance policies that may be issued to any lender(s) of Purchaser, (iv) the
Transfer Fees, (v) the cost of the Surveys, (vi) the attorneys’ fees of
Purchaser, (vii) the portion of all recording fees on all instruments of
conveyance to be recorded in connection with this transaction as designated to
be paid by Purchaser on Exhibit “V”, (viii) all commissions owed to Purchaser’s
Broker, and (ix) all other costs and expenses incurred by Purchaser in the
performance of Purchaser’s due diligence inspection of the Properties
(including, without limitation, all environmental reports, engineering or
property condition reports) and in closing and consummating the purchase and
sale of the Properties pursuant hereto. Notwithstanding the foregoing or any
other provision of this Agreement, the Real Estate Transfer Taxes for which
Sellers shall be responsible shall be limited to those imposed on the
recordation of the Deed conveying each Property to Purchaser and shall expressly
exclude any Real Estate Transfer Taxes that may otherwise be imposed or payable
by reason of any assignment by Purchaser of this Agreement or of any interest
therein or rights thereunder, which excluded Real Estate Transfer Taxes shall be
solely payable by Purchaser.

 

28



--------------------------------------------------------------------------------

5.4. Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between each Seller and Purchaser as of 11:59 P.M. (local
Atlanta, Georgia time) on the day preceding the Closing, based upon the actual
number of days in the applicable month or year:

(a) Taxes. All general and state-specific real estate taxes imposed by any
governmental authority (“Taxes”) for the year in which the Closing occurs shall
be prorated between Purchaser and each Seller as to the Taxes with respect to
the Property as of the Closing. If the Closing occurs prior to the receipt by
Sellers of the tax bill for any of the Properties for the calendar year or other
applicable tax period in which the Closing occurs, Taxes with respect to any
such Property or Properties shall be prorated for such calendar year or other
applicable tax period based upon the prior year’s tax bill. Notwithstanding the
foregoing, Taxes shall not be prorated with respect to any Property as to which
the tenant under the Lease(s) with respect to such Property is obligated to pay
Taxes directly to the applicable taxing authority.

(b) Reproration of Taxes; Tax Appeals. After receipt of final Taxes and other
bills, Purchaser shall prepare and present to each Seller a calculation of the
reproration of the Taxes and other items with respect to the Property owned by
such Seller, based upon the actual amount of such items charged to or received
by the parties for the year or other applicable fiscal period. Purchaser and
each Seller shall make the appropriate adjusting payment between them within
thirty (30) days after presentment to such Seller of Purchaser’s calculation and
appropriate back-up information. Purchaser shall provide each Seller with
appropriate backup materials related to the calculation, and each Seller may
inspect Purchaser’s books and records related to the Property owned by such
Seller to confirm the calculation. If any of the tax appeal or protest
proceedings set forth on Exhibit “K” (or otherwise pertaining to any tax period
prior to Closing) shall not have been finally resolved or settled prior to the
Closing and shall relate to any tax period a portion or all of which precedes
the Closing, Sellers and Purchaser shall jointly control such tax appeal or
protest proceeding and any refunds received therefrom applicable to a tax period
which covers both before and after the Closing, net of any expenses incurred by
Sellers and Purchaser in connection therewith, shall be prorated between the
parties on the basis of the portions accruing to periods before and after the
Closing. The applicable Seller and Purchaser shall reasonably cooperate in the
resolution of such jointly controlled tax appeals or protests and no such
jointly controlled proceeding shall be settled or compromised without the
written consent of each of the applicable Seller and Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed. The provisions of
this Section 5.4(b) shall survive the Closing for nine (9) months (provided that
if final Taxes are not determined prior to the expiration of such period, the
survival period shall be extended to permit reproration following determination
of final Taxes), except that the covenant to jointly control tax appeals
pertaining to a period prior to Closing shall survive Closing without limit.

(c) Rents, Income and Other Expenses. As to each Seller, rents and any other
amounts (including Taxes) paid by tenants of the Property owned by such Seller
shall be prorated as of the Closing Date and be adjusted against the Purchase
Price allocated to such Seller on the basis of a schedule which shall be
prepared by such Seller and delivered to Purchaser for Purchaser’s review and
approval prior to Closing. With respect to each Seller, Purchaser shall receive
at Closing a credit for Purchaser’s pro rata share of the rents, additional
rent, common area maintenance charges, tenant reimbursements and escalations,
and all other payments paid for the month of Closing with respect to the
Property owned by such Seller and for all other rents and other amounts with
respect to such Property that apply to periods from and after the Closing, but
which are received by such Seller prior to Closing. Purchaser agrees to pay to
such Seller, upon receipt, any rents or other payments by tenants under the
Leases affecting such Property that apply to periods prior to Closing but are
received by Purchaser after Closing; provided, however, that any delinquent
rents or other payments by tenants shall be applied first to any current amounts
owing by such tenants, then to delinquent rents in the order in which such rents
are most recently past due, with the balance, if any, paid over to such Seller
to the extent of delinquencies existing at the time of Closing to which such
Seller is entitled; it being understood and agreed that Purchaser shall not be
legally responsible to such Seller for the collection of any rents or other
charges payable with respect to such Leases or any portion thereof except to the
extent actually received from a tenant, which are delinquent or past due as of
the Closing Date; but Purchaser agrees that Purchaser shall send monthly notices
for a period of six (6) consecutive months in an effort to collect any rents and
charges not collected as of the Closing Date. With respect to each Seller, any
reimbursements payable by tenants under Leases affecting such Property as of the
Closing Date, which reimbursements pertain to such tenant’s pro rata share of
increased operating expenses or common area maintenance costs incurred at any
time prior to the Closing, shall be prorated upon Purchaser’s actual receipt of
any such reimbursements, on the basis of the number of days of such Seller’s and
Purchaser’s respective ownership of the applicable Property during the period in
respect of which such reimbursements are payable; and Purchaser agrees to pay to
such Seller such Seller’s pro rata portion of such reimbursements within thirty
(30) days after Purchaser’s receipt

 

29



--------------------------------------------------------------------------------

thereof. Conversely, if any tenant under any such Lease affecting the Property
owned by such Seller shall become entitled at any time after Closing to a refund
of tenant reimbursements actually paid by such tenant prior to Closing, then,
such Seller shall, within thirty (30) days following Purchaser’s demand
therefor, pay to Purchaser an amount equal to such Seller’s pro rata share of
such reimbursement refund obligations, said proration to be calculated on the
same basis as hereinabove set forth. In no event shall any Seller commence any
action or pursue any legal proceedings against any tenant with respect to its
Lease, including, without limitation, to collect any delinquent rent or other
amounts owed to such Seller. The provisions of this Section 5.4(c) shall survive
the Closing for a period of twelve (12) months following Closing, other than the
prohibition on Sellers’ bringing an action against any tenant which shall
survive Closing without limit.

(d) Security Deposits. As to each Seller, Purchaser shall receive at Closing a
credit with respect to the Purchase Price allocated to such Seller for all cash
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases affecting the Property of such Seller, together with a detailed
inventory of such Security Deposits.

(e) Operating Expenses. As to each Seller, personal property taxes, installment
payments of special assessment liens, vault charges, sewer charges, utility
charges, and normally prorated operating expenses actually paid or payable as of
the Closing Date with respect to the Property owned by such Seller shall be
prorated as of the Closing Date and adjusted against the Purchase Price
allocated to such Seller, provided that within one hundred twenty (120) days
after the Closing, Purchaser and such Seller will make a further adjustment for
such taxes, charges and expenses affecting the Property owned by such Seller
which may have accrued or been incurred prior to the Closing Date, but not
collected or paid at that date. In addition, as to each Seller, within ninety
(90) days after the close of the fiscal year(s) used in calculating the
pass-through to the tenants of operating expenses and/or common area maintenance
costs under the Leases affecting the Property owned by such Seller (where such
fiscal year(s) include(s) the Closing Date), such Seller and Purchaser shall,
upon the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due to or from the tenants for
periods prior to the Closing Date. All prorations shall be made based on the
number of calendar days in such year or month, as the case may be.
Notwithstanding the foregoing, personal property taxes, installment payments of
special assessment liens, vault charges, sewer charges, utility charges, and
operating expenses shall not be prorated with respect to any Property as to
which the tenant under the Lease(s) with respect to such Property is obligated
to pay the same directly to the provider thereof. Promptly following the
Closing, such Seller and Purchaser shall cooperate in transferring all utility
and water and sewer accounts from such Seller to Purchaser; it being agreed that
such Seller shall be entitled to the refund of any utility deposits made by such
Seller and Purchaser will be responsible for the payment of any deposits or
security required by any utility provider. The provisions of this Section 5.4(e)
shall survive the Closing for a period of twelve (12) months following Closing.

(f) Tenant Inducement Costs.

(i) Seller shall be responsible for payment of the Tenant Inducement Costs and
other amounts (A) set forth on EXHIBIT “R” attached hereto and made a part
hereof and any other Tenant Inducement Costs and/or leasing commissions with
respect to the Leases existing as of the Effective Date (whether such amounts
are due and payable before or after Closing), and (B) as a result of any
renewals or extensions or expansions of existing Leases not approved or deemed
approved by Purchaser in accordance with Section 4.3(a) hereof between the
Effective Date and the Closing Date and under any new Leases not approved or
deemed approved by Purchaser in accordance with said Section 4.3(a). At Closing,
all such Tenant Inducement Costs and/or leasing commissions shall have been
fully paid and discharged (or credited to Purchaser by such Seller at Closing
minus any amounts that have been paid by such Seller prior to Closing).

(ii) Purchaser shall be responsible for the payment (or reimbursement to the
applicable Seller to the extent previously paid by such Seller) of all Tenant
Inducement Costs and leasing commissions which become due and payable (whether
before or after Closing) as a result of any renewals or extensions or expansions
of existing Leases approved or deemed approved by Purchaser in accordance with
Section 4.3(a) hereof between the Effective Date and the Closing Date and under
any new Leases, approved or deemed approved by Purchaser in accordance with said
Section 4.3(a). The provisions of this Section 5.4(f) shall survive the Closing.

 

30



--------------------------------------------------------------------------------

ARTICLE 6.

CONDITIONS TO CLOSING

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Sellers at or
prior to the Outside Closing Date:

(a) Sellers shall have performed, in all material respects, all covenants,
agreements and undertakings of Sellers contained in this Agreement;

(b) All representations and warranties of each Seller as set forth in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Purchaser);

(c) The Tenant Estoppel Certificates from each of the Major Tenants shall have
been delivered to Purchaser, all of which estoppels shall (i) be dated not more
than thirty (30) days prior to the Closing Date, (ii) executed by the applicable
tenant and addressed to Purchaser and any lender of Purchaser disclosed to the
applicable Seller prior to the Effective Date, (iii) state that they can be
relied upon by any assignee of Purchaser and any lender of Purchaser or of such
assignee, (iv) not assert the existence of any material default under the
applicable Lease by the applicable Seller, and (v) shall not be materially
inconsistent with the copies of the applicable Lease provided to Purchaser by
the applicable Seller. The delivery of said Tenant Estoppel Certificates from
each of the Major Tenants shall be a condition of Closing but the failure or
inability of Sellers to obtain and deliver any of said Tenant Estoppel
Certificates shall not constitute a default by Sellers under this Agreement; and

(d) The SNDAs from each of the Major Tenants shall have been delivered to
Purchaser. The delivery of said SNDAs from each of the Major Tenants shall be a
condition of Closing but the failure or inability of Sellers to obtain and
deliver any of said SNDAs shall not constitute a default by Sellers under this
Agreement.

(e) The Title Company shall be irrevocably and unconditionally committed in
writing to issue the Title Policy to Purchaser. In the event that the Title
Company is unable or unwilling to issue the Title Policy at Closing, Sellers may
satisfy this condition by having another national recognized title insurance
company reasonably satisfactory to Purchaser issue (or irrevocably and
unconditionally commit in writing to issue) the Title Policy in the form
required under this Agreement to Purchaser and Sellers shall be entitled to an
adjournment of the Closing, not to exceed ten (10) Business Days, to attempt to
obtain such issuance or commitment to issue.

In the event that any condition described in Section 6.1(c) or Section 6.1(d)
has not been satisfied (or otherwise waived in writing by Purchaser) prior to or
on the Outside Closing Date (as the same may be extended or postponed as
provided in this Agreement), and the Tenant Estoppel Certificates and/or SNDAs
which the applicable Sellers have failed or have been unable to obtain are from
one or more of the Major Tenants listed on Exhibit “U” (each, a “Flagship Major
Tenant”), then Sellers shall have the right to extend the Outside Closing Date
for a period not to exceed fifteen (15) days in order to obtain such Tenant
Estoppel Certificates and/or SNDAs. In the event that the applicable Sellers
fail to deliver such Tenant Estoppel Certificates and/or SNDAs from such
Flagship Major Tenants within such fifteen (15) day extension period, then
Purchaser may either elect in writing to waive such condition and proceed to
Closing or it may terminate this Agreement by written notice to Sellers given on
the second (2nd) Business Day following such fifteen (15) day period, in which
event Escrow Agent shall promptly return the Earnest Money to Purchaser and
thereafter neither party shall have any further rights or obligations hereunder
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement. In the event that Purchaser fails to
expressly waive such condition and elect to close within such two (2) Business
Day period, Purchaser shall be deemed to have elected to terminate this
Agreement, in which event at the request of any party, the other party shall
promptly execute and deliver a written confirmation of such termination,
provided that the failure for a party to execute and deliver such confirmation
shall not affect the effectiveness of the termination of this Agreement as
aforesaid.

In the event that any condition described in Section 6.1(c) or Section 6.1(d)
has not been satisfied (or otherwise waived in writing by Purchaser) prior to or
on the Outside Closing Date (as the same may be extended or postponed as
provided in this Agreement), and the Tenant Estoppel Certificates and/or SNDAs
which the applicable Sellers have failed or have been unable to obtain are not
from a Flagship Major Tenant, then the particular Property or Properties as to
which the failed condition(s) in Section 6.1(c) and/or Section 6.1(d) applies
(each, an “Excluded Property”) will not be conveyed to Purchaser on the
scheduled Closing Date, and (i) the aggregate Purchase Price

 

31



--------------------------------------------------------------------------------

for the Properties as set forth in Section 2.4 hereof shall be reduced by the
Purchase Price for the applicable Excluded Property as set forth on EXHIBIT “M”
attached hereto; (ii) the parties hereto shall proceed to close the purchase and
sale of the other Properties which are the subject of this Agreement; (iii) at
Closing the portion of the Earnest Money allocated to the Excluded Properties
(such allocation of Earnest Money to be equal to one percent (1%) of the
Purchase Price allocated to such Excluded Properties on Exhibit “M”) shall not
be applied to the Purchase Price paid at the initial closing but shall be
retained in escrow with Escrow Agent (collectively, the “Excluded Property
Earnest Money”) (which Excluded Property Earnest Money shall continue to be
treated as “Earnest Money” with respect to the Excluded Properties for all
purposes of this Agreement and the Escrow Agreement, including, without
limitation, Section 8.1 hereof), (iv) at Closing Purchaser shall deliver to
Escrow Agent the documents required to be delivered at Closing by Purchaser
pursuant to Section 5.2 for each of the Excluded Properties, and (v) at Closing
each of the applicable Sellers shall escrow with Escrow Agent the documents
required to be delivered at Closing by such Sellers pursuant to Section 5.1 for
the Excluded Properties. The applicable Sellers shall have a period of thirty
(30) days from and after the original Outside Closing Date in which to obtain
the missing Tenant Estoppel Certificates and/or SNDAs for each of the Excluded
Properties, and in the event that such Sellers obtain such Tenant Estoppel
Certificates and/or SNDAs from the Major Tenants for all or some of the Excluded
Properties within such thirty (30) day period, then the applicable Sellers and
Purchaser shall proceed to Closing with respect to the Excluded Properties for
which all required Tenant Estoppel Certificates and/or SNDAs have been obtained
within such thirty (30) day period as if such Closing conditions had been
satisfied as of the originally scheduled Closing Date, with all adjustments and
prorations being made pursuant to Section 5.4 with respect to such Excluded
Properties as of the originally scheduled Closing Date as if the Closing on the
purchase and sale of such Excluded Properties had occurred on the originally
scheduled Closing Date. In the event that the applicable Sellers fail to obtain
such Tenant Estoppel Certificates and/or SNDAs from all Major Tenants for one or
more of the Excluded Properties at the end of such thirty (30) day period, then
Purchaser may elect to terminate this Agreement with respect to the applicable
Excluded Properties within two (2) Business Days following the expiration of
such thirty (30) day period, in which event the Excluded Property Earnest Money
escrowed with the Escrow Agent shall be promptly returned to Purchaser by Escrow
Agent and thereafter neither party shall have any other or further rights or
obligations under this Agreement with respect to such Excluded Properties except
for those provisions of this Agreement which by their express terms survive the
termination of this Agreement. In the event that Purchaser fails to timely waive
such condition and elect to close within such two (2) Business Day period,
Purchaser shall be deemed to have elected to terminate this Agreement with
respect to the applicable Excluded Properties, in which event at the request of
any party, the other party shall promptly execute and deliver a written
confirmation of such termination, provided that the failure for a party to
execute and deliver such confirmation shall not affect the effectiveness of the
termination of this Agreement with respect to the applicable Excluded Properties
as aforesaid. The provisions of this Paragraph shall survive the Closing of the
purchase and sale of the Properties that are not Excluded Properties.

6.2. Conditions Precedent to Sellers’ Obligations. The obligations of Sellers
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Sellers in their sole
discretion by written notice to Purchaser at or prior to the Outside Closing
Date:

(a) Purchaser shall have paid and the Escrow Agent shall have received the
Purchase Price, as adjusted pursuant to the terms and conditions of this
Agreement, which Purchase Price shall be payable in the amount and in the manner
provided for in this Agreement;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
Closing.

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Sellers. In the event of any immaterial damage or destruction to one or more
Properties or any portion thereof, Sellers and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and the applicable Seller
whose Property or Properties was or were the subject of such damage or
destruction will assign to Purchaser at the Closing

 

32



--------------------------------------------------------------------------------

such Seller’s rights under insurance policies to receive) any insurance proceeds
(including any rent loss or business interruption insurance applicable to any
period on and after the Closing Date) due such Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds) and assume responsibility for such repair, and Purchaser
shall receive a credit at Closing for any deductible amount under said insurance
policies and for the cost to repair any uninsured damage, but only to the extent
that such damage was uninsured by reason of the applicable Seller’s failure to
maintain insurance coverage at least equal to the coverage that would be carried
by reasonably prudent owners of properties similar to the applicable Property in
the vicinity in which such applicable Property is located. For purposes of this
Agreement, the term “immaterial damage or destruction” shall be applied on a
Property by Property basis and shall mean such instances of damage or
destruction of the subject Property: (i) which can be repaired or restored at a
cost equal to or less than an amount equal to two and one-half percent (2.5%) of
the allocated Purchase Price of such Property, as set forth on the attached
Exhibit “M”; (ii) which can be restored and repaired within one hundred eighty
(180) days from the date of such damage or destruction; (iii) which are not so
extensive as to allow any Major Tenant of such Property to (x) terminate its
Lease or (y) reduce its rent with respect to such Property on account of such
damage or destruction if such rent reduction is not covered by rent loss or
business interruption insurance (but with respect to the foregoing clause (y),
only to the extent such reduced rent is not covered by rent loss or business
interruption insurance by reason of the applicable Seller’s failure to maintain
lost rent or business insurance coverage at least equal to the coverage that
would be carried by reasonably prudent owners of properties similar to the
applicable Property in the vicinity in which such applicable Property is
located); and (iv) in which such Seller’s rights under its rent loss (business
interruption) insurance policies covering such Property are assignable to
Purchaser and will continue pending restoration and repair of the damage or
destruction.

In the event of any material damage or destruction to one or more of the
Properties or any portion thereof, Purchaser may, at its option, by notice to
Sellers given within the earlier of twenty (20) days after Purchaser is notified
by Sellers of such damage or destruction, or the Closing Date, but in no event
less than ten (10) days after Purchaser is notified by Seller of such damage or
destruction (and if necessary the Closing Date shall be extended to give
Purchaser the full 10-day period to make such election): (i) terminate this
Agreement as to any such Property which is the subject of material damage or
destruction (in which event such Property shall be deemed to be an “Excluded
Property” to which the provisions of clauses (i) through (iv) of the last
paragraph of Section 6.1 shall apply), or (ii) proceed to close under this
Agreement, receive and each Seller will assign to Purchaser at the Closing the
rights of such Seller under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due such Seller as a result of such damage or destruction
(less any amounts reasonably expended for restoration or collection of proceeds)
and assume responsibility for such repair, and Purchaser shall receive a credit
at Closing for any deductible amount under said insurance policies and for the
cost to repair any uninsured damage, but only to the extent that such damage was
uninsured by reason of the applicable Seller’s failure to maintain insurance
coverage at least equal to the coverage that would be carried by reasonably
prudent owners of properties similar to the applicable Property in the vicinity
in which such applicable Property is located. If Purchaser fails to deliver to
Sellers notice of its election within the period set forth above, Purchaser will
conclusively be deemed to have elected to proceed with the Closing as provided
in clause (ii) of the preceding sentence. If Purchaser elects clause (ii) above,
each Seller will cooperate with Purchaser after the Closing to assist Purchaser
in obtaining the insurance proceeds from the insurers of such Seller. For
purposes of this Agreement “material damage or destruction” shall mean all
instances of damage or destruction that are not immaterial, as defined herein.

The determination of the cost of repair, restoration or replacement with respect
to the matters set forth in this Section 7.1 shall be made by an independent
architect or engineer licensed to practice in the jurisdiction where such
Property is located selected by the applicable Seller and reasonably acceptable
to Purchaser. All fees, costs and expenses of such engineer so selected shall be
shared equally by Purchaser and such Seller.

7.2. Condemnation. If, prior to the Closing, all or any part of the Properties
of a Seller is taken by eminent domain or condemnation (or sale in lieu
thereof), or if a Seller has received written notice that any condemnation
action or proceeding with respect to the Properties of such Seller is
contemplated by a body having the power of eminent domain (collectively, a
“Taking”), such Seller shall give Purchaser immediate written notice of such
Taking. In the event of any immaterial Taking with respect to the Properties of
a Seller or any portion thereof, Sellers and Purchaser shall proceed to close
under this Agreement. For purposes of this Agreement, the term “immaterial
Taking” shall be applied on a Property by Property basis and shall mean such
instances of Taking of the subject Property: (i) which do not result in a taking
of any portion of the building structure of the building occupied

 

33



--------------------------------------------------------------------------------

by tenants on such Property; (ii) which do not result in a decrease in the
number of parking spaces at such Property (taking into account the number of
additional parking spaces that can be provided within one hundred eighty
(180) days of such Taking); and (iii) which are not so extensive as to allow any
Major Tenant of such Property to terminate its Lease with respect to such
Property on account of such Taking.

In the event of any material Taking of one or more of the Properties or any
portion thereof (any such Property being deemed to be an “Excluded Property”),
Purchaser may, at its option, by written notice to Sellers given within thirty
(30) days after the receipt of such notice from such Seller, elect to terminate
this Agreement only as to any such Excluded Property in which event the
provisions of clauses (i) through (iv) of the last paragraph of Section 6.1
shall apply to such Excluded Property. For purposes of this Agreement “material
Taking” shall mean all instances of a Taking that are not immaterial, as defined
herein.

If Purchaser does not timely elect to, or has no right to, terminate this
Agreement as to any Property in accordance herewith on account of a Taking, this
Agreement shall remain in full force and effect and the sale of the Properties
contemplated by this Agreement, less any interest taken by eminent domain or
condemnation, or sale in lieu thereof, shall be effected with no further
adjustment and without reduction of the Purchase Price, and at the Closing, each
Seller shall assign, transfer, and set over to Purchaser all of the right,
title, and interest of such Seller in and to any awards applicable to the
Properties of such Seller that have been or that may thereafter be made for such
taking.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Sellers, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser or Sellers of an
express right of termination granted herein, Sellers shall be entitled, as their
sole remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Sellers upon Purchaser’s default, and
that said Earnest Money is a reasonable estimate of the probable loss of Sellers
in the event of default by Purchaser. The retention by Sellers of said Earnest
Money is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Sellers in the event of default hereunder by Purchaser and Sellers
hereby waive and release any right to (and hereby covenant that they shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7, 10.1 and 11.2 of
this Agreement or for Purchaser’s obligation to pay to Sellers all reasonable
attorney’s fees and costs of Sellers to enforce the provisions of this
Section 8.1. Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Sellers or either of them or seek or claim a
refund of said Earnest Money (or any part thereof) on the grounds it is
unreasonable in amount and exceeds the actual damages of Sellers or that its
retention by Sellers constitutes a penalty and not agreed upon and reasonable
liquidated damages.

8.2. Sellers’ Default.

(a) If Sellers or any of them fail to consummate this Agreement for any reason
other than Purchaser’s default, failure of a condition to Sellers’ obligation to
close or the permitted termination of this Agreement by Sellers or any of them
or Purchaser as expressly provided herein, Purchaser shall be entitled, as its
sole remedy, either (a) to terminate this Agreement, in which event
(i) Purchaser shall receive the prompt return of the Earnest Money,
(ii) Purchaser shall be entitled to recover from Sellers reimbursement for
Purchaser’s actual out-of-pocket costs and expenses actually incurred in
negotiating this Agreement, conducting its due diligence investigations of the
Properties and in obtaining financing for the acquisition of the Properties
(collectively, the “Pursuit Costs”), subject to Section 8.2(c), and (iii) except
for those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
liabilities, rights or obligations under this Agreement, or (b) to enforce
specific performance of the obligation of Seller to execute and deliver the
documents required to convey the Properties to Purchaser in accordance with this
Agreement; it being specifically understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Sellers or any of them hereunder. Purchaser shall be deemed to have elected to
terminate this

 

34



--------------------------------------------------------------------------------

Agreement and to receive the prompt return of the Earnest Money from Escrow
Agent if Purchaser fails to file suit for specific performance against Seller in
a court having jurisdiction on or before thirty (30) days following the date
upon which the Closing was to have occurred.

(b) In the event that (1) a Seller defaults hereunder in the performance of any
material term or condition of this Agreement (other than a failure to consummate
this Agreement which is provided for in Section 8.2(a)), or (2) there is a
breach of a Seller’s representation or warranty (subject to Section 5.1(h)) that
is materially adverse to Purchaser and Purchaser did not have knowledge of such
breach prior to the expiration of the Inspection Period, then if such default is
not cured or such untrue or changed representation or warranty is not corrected
within ten (10) Business Days following written notice of same from Purchaser to
the applicable Seller (during which the Outside Closing Date shall be extended
to the extent necessary to afford such period), then Purchaser shall have the
right to terminate this Agreement, receive a return of the Earnest Money and be
entitled to recover from Sellers the reimbursement of Purchaser’s Pursuit Costs,
subject to Section 8.2(c). Except as expressly set forth with respect to a
return of Purchaser’s Pursuit Costs, Purchaser expressly waives its rights to
seek damages in the event of the default of Sellers or any of them hereunder.

(c) Sellers’ aggregate liability for Pursuit Costs shall be limited to (a) Five
Hundred Thousand Dollars ($500,000) in the aggregate in the event of Purchaser’s
termination of this Agreement pursuant to Section 8.2(a) or Section 8.2(b) for a
default by Sellers that is not a Major Default, and (b) Five Million Two Hundred
Seventy Five Thousand Dollars ($5,275,000) in the aggregate in the event of
Purchaser’s termination of this Agreement pursuant to Section 8.2(a) or
Section 8.2(b) for a default by Sellers that is a Major Default. As used in this
Agreement, the term “Major Default” shall mean (i) any intentional or willful
breach of this Agreement by any Seller, (ii) any breach of any covenant or
representation of any Seller, which results in a diminution of value of the
Properties or additional expense to Purchaser of Five Hundred Thousand Dollars
($500,000) or more (calculated in the aggregate with all other Seller breaches
of this Agreement), (iii) entering into, modifying or terminating any Lease of
more than 5,000 square feet or having a remaining term in excess of one
(1) year, in each case in violation of Section of 4.3(a), or (iv) the
intentional or willful failure to maintain the insurance policies maintained by
Sellers as of the Effective Date or the intentional or willful material
reduction of the coverages afforded by such policies.

(d) The foregoing provisions of this Section shall not apply to or limit
Sellers’ liability for Sellers’ obligations under Sections 10.1, 11.1 and 12.13
of this Agreement.

ARTICLE 9.

ASSIGNMENT

9.1. Assignment.

(a) Subject to the next following sentence, this Agreement and all rights and
obligations hereunder shall not be assignable by Purchaser without the written
consent of Sellers in Sellers’ sole and absolute discretion and any transfer,
directly or indirectly, of any stock, partnership interest, membership interest
or other ownership interest in Purchaser shall be deemed an assignment requiring
such Sellers’ consent. Notwithstanding the foregoing to the contrary, (i) with
respect to the Property located in Pennsylvania, Seller understands and agrees
that Purchaser is entering into this Agreement for the benefit of a certain to
be named nominee satisfying the requirements of the following clause (ii) and
that prior to Closing Purchaser intends to assign to such nominee, for no
additional consideration, all of its right, title and interest in this Agreement
with respect to such Property and Purchaser has no intent to obtain legal or
equitable title to such Property, (ii) this Agreement and all of Purchaser’s
rights hereunder may be transferred and assigned to any entity controlled by
Purchaser, to Griffin Capital Essential Asset REIT, Inc. or the operating
partner thereof, or to any wholly owned or controlled subsidiary of such
operating partner, and (iii) only contemporaneously with the Closing hereunder,
Purchaser’s rights under this Agreement with respect to any one or more of the
separate Properties may be transferred and assigned to any entity controlled by
any of the entities described in the foregoing clause (ii) so that the
applicable Property or Properties as to which the transfer and assignment
relates shall be conveyed to the applicable assignee and such assignee shall
become the “Purchaser” under this Agreement as to such Property or Properties.
Any assignee or transferee under any such assignment or transfer by Purchaser as
to which the written consent of Seller has been given or as to which the consent
of Seller is not required hereunder shall expressly assume all of Purchaser’s
duties, liabilities and obligations under this Agreement (whether arising or
accruing prior to or after the applicable assignment or transfer) by written
instrument delivered to Seller, except that any assignee or transferee under a
transfer or assignment effectuated

 

35



--------------------------------------------------------------------------------

contemporaneously with the Closing under clause (iii) of the preceding sentence
shall be required to assume only such of Purchaser’s duties, liabilities and
obligations under this Agreement that relate to the particular Property or
Properties as to which the transfer and assignment relates. No assignment or
transfer shall relieve the original named Purchaser of any duties or obligations
hereunder, and the written assignment and assumption agreement shall expressly
so provide. For purposes of this Section 9.1(a), the term “control” shall mean
the ownership of at least fifty percent (50%) of the applicable entity or any
joint venture in which Purchaser is a party. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns. This Agreement is not intended and shall not be construed to create any
rights in or to be enforceable in any part by any other persons.

(b) Notwithstanding the provisions of Section 9.1(a) to the contrary, in the
event that Purchaser desires to designate an unaffiliated third party (a “Third
Party Designee”) to take title at Closing to one or more of (i) the Northpointe
– 15815 Property, (ii) the Northpointe 16201 Property, (iii) the 8909 Purdue
Road Property, (iv) the Eagle Rock Property, or (v) the One Century Place
Property, then at Closing the applicable Seller(s) shall execute and deliver the
documents to be delivered by such Seller at Closing pursuant to Section 5.1 for
such Property for the benefit of such Third Party Designee instead of for the
benefit of Purchaser, and at Closing Purchaser shall cause such Third Party
Designee to execute and deliver the documents to be delivered by Purchaser at
Closing pursuant to Section 5.2 for such Property, provided that (1) prior to
the expiration of the Inspection Period, Purchaser requests in writing such
conveyance to a Third Party Designee, which request shall identify the Third
Party Designee and shall include the terms (including purchase price) of the
agreement between Purchaser and such Third Party Designee with respect to such
Property, (2) the allocation of the Purchase Price to such Property set forth on
Exhibit “M” in accordance with Section 2.4 shall be determined after taking into
consideration of the terms (including purchase price) of the agreement between
Purchaser and such Third Party Designee with respect to such Property,
(3) neither the transfer of any Property to a Third Party Designee or anything
set forth in this Section 9.1(b) shall relieve the original named Purchaser of
any duties or obligations under this Agreement, (4) in no event may Purchaser
assign to any Third Party Designee any rights or obligations under this
Agreement, including, without limitation, any causes of action or rights under
Article 11 hereof, and any such purported assignment shall be null and void and
of no force or effect and shall not be binding upon any Seller, (5) neither the
transfer of any Property to a Third Party Designee or anything set forth in this
Section 9.1(b) shall entitle any Third Party Designee to any rights as a third
party beneficiary, or otherwise under this Agreement, it being the specific
intention of the parties hereto to preclude any and all Third Party Designees
from any such third party beneficiary rights, or any other rights whatsoever
under this Agreement, and (6) Purchaser delivers to the applicable Seller a
written acknowledgement reasonably satisfactory to such Seller and executed by
such Third Party Designee of the matters set forth in the foregoing clause (5).
Sellers shall keep the identity of any Third Party Designee and the terms of the
agreement between Purchaser and such Third Party Designee confidential in the
same manner (and subject to the same conditions) as Sellers are required to keep
the terms and conditions of this Agreement confidential pursuant to Section 3.7.
The provisions of this Section 9.1(b) shall survive the Closing.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1. Broker. Upon the Closing, and only in the event the Closing occurs,
Sellers shall pay a brokerage commission to CBRE, Inc. (“Sellers’ Broker”)
pursuant to a separate agreement between Sellers and Sellers’ Broker. Sellers’
Broker is representing Sellers in this transaction. Each Seller shall and does
hereby indemnify and hold Purchaser harmless from and against any and all
liability, loss, cost, damage, and expense, including reasonable attorneys’ fees
actually incurred and costs of litigation, Purchaser shall ever suffer or incur
because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with regard to this
Agreement or the sale and purchase of the Properties contemplated hereby, and
arising out of any acts or agreements of such Seller, including any claim
asserted by Sellers’ Broker. Likewise, Purchaser shall and does hereby indemnify
and hold Sellers free and harmless from and against any and all liability, loss,
cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Sellers shall ever suffer or incur because of
any claim by any agent, salesman, or broker (other than Sellers’ Broker),
whether or not meritorious, for any fee, commission or other compensation with
respect to this Agreement or the sale and purchase of the Properties
contemplated hereby and arising out of the acts or agreements of Purchaser. This
Section 10.1 shall survive the Closing until the expiration of any applicable
statute of limitations and shall survive any earlier termination of this
Agreement.

 

36



--------------------------------------------------------------------------------

ARTICLE 11.

INDEMNIFICATION

11.1. Indemnification by Sellers. Following the Closing and subject to Sections
11.3 and 11.4, each Seller and Columbia OP (and its successors following a sale
or merger of such entity) shall indemnify and hold Purchaser harmless from and
against any and all costs, fees, expenses, damages, deficiencies, interest and
penalties (including, without limitation, reasonable attorneys’ fees and
disbursements) suffered or incurred by any such indemnified party in connection
with any and all losses, liabilities, claims, damages and expenses (“Losses”),
arising out of, or in any way relating to, (a) any breach of any representation
or warranty of such Seller contained in this Agreement or in any Closing
Document, (b) any breach of any covenant of such Seller or of Sellers jointly
contained in this Agreement which survives the Closing or in any Closing
Document, including any breaches of any covenant or agreement of Sellers or any
of them set forth in Section 5.3, Section 5.4, or Section 10.1 of this
Agreement.

11.2. Indemnification by Purchaser. Following the Closing and subject to
Section 11.4, Purchaser (and any entity controlled by Purchaser to whom any
rights of Purchaser are assigned pursuant to Section 9.1(a) hereof) shall
indemnify and hold Sellers harmless from any and all Losses arising out of, or
in any way relating to, (a) any breach of any representation or warranty by
Purchaser contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Purchaser contained in this Agreement which survives
the Closing or in any Closing Documents, including any breaches of any covenant
or agreement of Purchaser set forth in Section 5.3, Section 5.4, or Section 10.1
of this Agreement.

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Sellers shall not be required to indemnify Purchaser under
this Agreement unless the aggregate of all amounts for which an indemnity would
otherwise be payable by Sellers under Section 11.1 above exceeds the Basket
Limitation and, in such event Sellers shall be responsible for only the amount
in excess of the Basket Limitation (the “Excess Amount”), with Sellers
responsible for that amount equal to the Excess Amount multiplied by a fraction,
the numerator of which is the sum of (i) the individual liability of such Seller
under Section 11.1 above, plus (ii) a percentage of the joint (and not
individual) liability of Sellers under Section 11.1 above, with such percentage
to be equal to one one-hundredth (1/100th) multiplied by the quotient obtained
by dividing the Purchase Price for the Property owned by such Seller by the
total Purchase Price for all of the Properties, (b) in no event shall the
liability of Sellers with respect to the indemnification provided for in
Section 11.1 above exceed in the aggregate the Cap Limitation, (c) if prior to
the Closing, Purchaser obtains knowledge of any inaccuracy or breach of any
representation, warranty or covenant of Sellers or any of them contained in this
Agreement (collectively, a “Purchaser-Waived Breach”) and nonetheless proceeds
with and consummates the Closing, then Purchaser shall be deemed to have waived
and forever renounced any right to assert a claim for indemnification under this
Article 11 for, or any other claim or cause of action under this Agreement, at
law or in equity on account of any such Purchaser-Waived Breach, and
(d) notwithstanding anything herein to the contrary, the Basket Limitation and
the Cap Limitation shall not apply with respect to Losses suffered or incurred
by Purchaser as a result of breaches of any covenant or agreement of Sellers or
any of them set forth in Section 5.3, Section 5.4, Section 10.1 or Section 12.13
of this Agreement or as a result of a Seller’s fraudulent acts.

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for a period of nine
(9) months following the Closing (the “Survival Period”), unless a longer or
shorter survival period is expressly provided for in this Agreement and no claim
for a breach of any representation, warranty or covenant of Sellers or any other
claim whatsoever by Purchaser against Sellers in connection with this Agreement
or the sale of the Properties pursuant to this Agreement shall be actionable or
payable unless written notice containing a description of the specific nature of
such breach shall have been given by Purchaser to Seller prior to the expiration
of said nine (9) month period (or longer or shorter survival period expressly
provided for in this Agreement) and an action shall have been commenced by
Purchaser against the applicable Sellers within thirty (30) days thereafter.

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11. Prior to the full consummation of the Closing, in no event
shall Purchaser file any lis pendens, injunction or other form of attachment
against any Property; provided that, Sellers expressly acknowledge and agree
that because monetary

 

37



--------------------------------------------------------------------------------

damages and a lis pendens are precluded as a remedy for Purchaser in the event
of a Seller default under this Agreement, Purchaser may seek to obtain an
injunction to prevent any sale or other transaction regarding the Properties if
Purchaser timely files a suit for specific performance in accordance with
Section 8.2.

11.6. Survival. The provisions of this Article 11 shall survive the Closing and
any earlier termination of this Agreement.

ARTICLE 12.

MISCELLANEOUS

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, or other electronic transmission,
or sent by U.S. registered or certified mail, return receipt requested, postage
prepaid, to the addresses or electronic addresses set out below or at such other
addresses as are specified by written notice delivered in accordance herewith:

 

PURCHASER:      Griffin Capital Corporation      2121 Rosecrans Avenue, Suite
3321      El Segundo, California 90245      Attention: Michael Escalante, Chief
Investment Officer      Email: mescalante@griffincapital.com with a copy to:
     Griffin Capital Corporation      790 Estate Drive, Suite 180     
Deerfield, Illinois 60015      Attention: Mary Higgins, General Counsel     
Email: mhiggins@griffincapital.com SELLERS:      c/o Columbia Property Trust,
Inc.      One Glenlake Parkway      Suite 1200      Atlanta, Georgia 30328     
Attention: Mr. Keith Willby      Email: Keith.Willby@columbiapropertytrust.com
with a copy to:      DLA Piper LLP (US)      500 8th Street, NW      Washington,
DC 20004      Attention: Jeffrey R. Keitelman      Email:
Jeffrey.Keitelman@dlapiper.com

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by electronic transmission shall be deemed effectively given or
received on the day of such electronic transmission of such notice or other
communication and confirmation of such transmission if transmitted and confirmed
prior to 5:00 p.m. (local Atlanta, Georgia time) on a Business Day and otherwise
shall be deemed effectively given or received on the first Business Day after
the day of transmission of such notice and confirmation of such transmission.
Copies of all notices permitted or required hereunder and which are transmitted
via electronic means shall also be delivered by one of the other non-electronic
delivery means permitted hereunder as a condition to their effectiveness.
Refusal to accept delivery shall be deemed delivered.

12.2. Possession. Full and exclusive possession of the Property of each Seller,
subject to the Permitted Exceptions and the rights of the tenants under the
Leases affecting such Property, shall be delivered by such Seller to Purchaser
following Closing on the Closing Date.

12.3. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended to the next regularly scheduled Business Day.

 

38



--------------------------------------------------------------------------------

12.4. Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, after Closing (a) any
party may make a press release or other disclosure, and a party’s press release
shall be subject to the approval of the other parties, which approval shall not
be unreasonably withheld, denied or conditioned; and (b) any party or an
affiliate of such party may make any public statement, filing or other
disclosure which any of them reasonably believes to be required or desirable
under applicable securities or investment laws or in connection with any
securities offering or registration by any party and/or any parent or other
affiliate of any party of any tier, or as may be requested or required by the
New York Stock Exchange, SEC or other securities market. No party may record
this Agreement or any notice hereof, provided that the foregoing shall not
prevent the filing of this Agreement with the SEC. The provisions of this
Section 12.4 shall survive the Closing or any earlier termination of this
Agreement.

12.5. Audit Cooperation. Sellers will reasonably cooperate with Purchaser with
respect to post Closing Property level audits in accordance with the penultimate
sentence of Section 12.9. Without limiting the generality of the foregoing,
Purchaser or its designated independent auditor (Ernst and Young or any
successor auditor) may audit Sellers’ operating statements of the Property, at
Purchaser’s expense, and Sellers shall provide such documentation, if in
Sellers’ possession, as Purchaser or its auditor may reasonably request in order
to perform such audit.

12.6. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

12.7. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Sellers and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

12.8. Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to each of the respective tenants under the
Leases, and the Other Notices of Sale to each leasing agent and service
provider, the obligations under whose respective Commission Agreements and
Service Contracts Purchaser has assumed at Closing.

12.9. Access to Records Following Closing. Purchaser agrees that for a period of
twelve (12) months following Closing, each Seller shall have the right during
regular business hours, on five (5) days written notice to Purchaser, to examine
and review at Purchaser’s office (or, at Purchaser’s election, at the
Properties), the books and records of such Seller relating to the ownership and
operation of the Property owned by such Seller which were delivered by such
Seller to Purchaser at the Closing. Likewise, each Seller agrees that for a
period of twelve (12) months following the Closing, Purchaser shall have the
right during regular business hours, on five (5) days written notice to such
Seller, to examine and review at such Seller’s office, all non-confidential or
non-proprietary books, records and files, if any, retained by such Seller
relating to the ownership and operation by Seller prior to the Closing of the
Property owned by such Seller. The provisions of this Section shall survive for
a period of twelve (12) months after the Closing Date.

12.10. Submission to Jurisdiction. Each of Purchaser and Sellers irrevocably
submits to the exclusive jurisdiction of (a) the Superior Court of Fulton
County, Georgia located in Atlanta, Georgia, and (b) the United States District
Court for the Northern District of Georgia for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of Purchaser and Sellers further agrees that service
of any process, summons, notice or document by U.S. registered mail to such
party’s respective address

 

39



--------------------------------------------------------------------------------

set forth above shall be effective service of process for any action, suit or
proceeding in Georgia with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
Purchaser and Sellers irrevocably and unconditionally waives trial by jury and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the Superior Court of Fulton County, Georgia located
in Atlanta, Georgia, and (b) the United States District Court for the Northern
District of Georgia, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

12.11. General Provisions. No failure of any party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of any party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Sellers or
Purchaser unless such amendment is in writing and executed by Sellers and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. Except as
otherwise provided herein, all rights, powers, and privileges conferred
hereunder upon the parties shall be cumulative but not restrictive to those
given by law. All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

12.12. Like-Kind Exchange. Each party hereby agrees to take reasonable actions
at Closing as are reasonably necessary to help the other to effectuate a
like-kind exchange of the Properties pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.
Provided, however, that in no event shall the non-requesting party be required
to sign any document, nor take title to any other real property, nor to incur
any additional expenses or liability in order to effectuate the like-kind
exchange. In addition, the Closing shall not be delayed by the requesting party.
Each Seller or Purchaser, as the case may be, agrees to indemnify, defend and
hold the other party harmless from and against any and all costs, expenses,
claims and other liabilities of any kind arising with regard to the effectuation
of a tax free exchange as described herein. Notwithstanding anything to the
contrary provided herein, the non-requesting party makes no representations or
warranties as to the tax treatment of the transaction contemplated hereby or the
ability of the transaction contemplated to qualify for like-kind exchange
treatment pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. In the event both parties
desire to effectuate a like-kind exchange, each party shall pay any and all
costs associated with their respective transaction.

12.13. Attorneys’ Fees. If Purchaser or Sellers or any of them brings an action
at law or equity against the other in order to enforce the provisions of this
Agreement or as a result of an alleged default under this Agreement, the
prevailing party in such action shall be entitled to recover court costs and
reasonable attorney’s fees actually incurred from the other.

12.14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile or other
electronic signature (e.g., portable data format), and the signature page of
either party to any counterpart may be appended to any other counterpart.

12.15. Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Properties. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

12.16. State Specific Provisions. The following provisions are to comply with
specific requirements of the laws of the state in which certain of the
Properties are located.

(a) With respect to any Property located in the State of Texas only (and to no
other Property):

 

  (i) The Properties located in the State of Texas are being conveyed, save and
except any and all of Seller’s right, title and interest of any nature
whatsoever in and to all of the oil, gas and other minerals and royalties,
bonuses, overriding royalties, production payments, and any and all other oil,
gas and mineral interests of whatever nature or character arising therefrom or
ancillary thereto, in, under and/or that may be produced from the land, together
with all privileges appertaining thereto; provided that such reservation shall
be subject to a waiver by Seller of all rights to enter upon and use the surface
of the Land for the exploration, production, marketing or development of such
oil, gas and other mineral interests;

 

40



--------------------------------------------------------------------------------

  (ii) The applicable Sellers and Purchaser hereby agree that the Uniform Vendor
and Purchaser Risk Act, Section 5.007 of the Texas Property Code, shall not be
applicable to this Agreement or the transaction contemplated hereby; and

 

  (iii) WAIVER OF CONSUMER RIGHTS – TEXAS DECEPTIVE TRADE PRACTICES
ACT. Purchaser represents and warrants to the applicable Sellers that Purchaser
is a sophisticated investor in real property, was not in a significantly
disparate bargaining position in connection with the negotiation and execution
of this Agreement and the transaction contemplated hereby, and that Purchaser is
and has been represented by legal counsel in connection with the execution and
negotiation of this Agreement and the transaction contemplated hereby. Purchaser
hereby waives its rights under the Deceptive Trade Practices – Consumer
Protection Act, Section 17.41 et seq., Texas Business and Commerce Code, a law
that gives consumers special rights and protections. After consultation with an
attorney of its selection, Purchaser voluntarily consents to this waiver.

(b) With respect to any Property located in the State of New Jersey only (and to
no other Property):

 

  (i) Bulk Sale: (i) Republic Drive acknowledge that Purchaser shall be entitled
to file with the State of New Jersey, the Division of Taxation (the “Division”),
a notice of bulk transfer and an executed copy of this Agreement, enumerating
the purchase price and the terms and the conditions hereof, as required by law
and as necessary to obtain a letter of clearance from the Division (a “Letter of
Clearance”). Republic Drive and each of its partners, members or managers hereby
agree to provide a completed asset transfer tax declaration (Form TTD) to the
Division at least ten (10) days prior to Closing. Republic Drive agrees to
cooperate in good faith with Purchaser with filing the above documents and
obtaining a Letter of Clearance from the Division.

 

  (ii) Purchaser shall have the right to escrow with Escrow Agent a portion of
the Purchase Price (if any) which is required by the Division, which amount
(together with interest accrued thereon, if any, the “Division Escrow”) shall be
held in escrow by the Escrow Agent, acting as escrow agent. Escrow Agent shall
hold the Division Escrow under the Escrow Agreement as though the Division
Escrow were part of the Earnest Money hereunder. Purchaser and Republic Drive
agree to be bound by the escrow requirements imposed by the Division, including
the adjustment of the Division Escrow amount. Upon demand by the Division,
Escrow Agent shall disburse to the Division such amounts from the Division
Escrow as the Division shall require. Any remaining balance of funds in the
Division Escrow shall be disbursed to Republic only after the Division has
authorized the release of such funds in writing by issuing a Letter of Clearance
and upon Republic Drive’s written request to the Escrow Agent and simultaneous
notice to Purchaser of such request.

(c) With respect to any Property located in the Commonwealth of Pennsylvania
only (and to no other Property):

 

  (i)

Prior to Closing, Seller shall comply, if and to the extent required, with the
requirements of 43 P.S. § 788.3, 69 P.S. § 529 and 72 P.S. § 1403(a), 72 P.S. §
7240 and 72 P.S. § 7321.1 and any related or similar Pennsylvania law, decision,
code, regulation or statute (collectively the “Bulk Sales Laws”) to the extent
applicable to Seller’s business and this

 

41



--------------------------------------------------------------------------------

  transaction. If required for Purchaser to obtain title insurance without
exception for any bulk sales liability, Seller shall provide the Title Company
at Closing with an affidavit and indemnity reasonably sufficient for the Title
Company to issue a standard coverage ALTA Owner’s Policy of Title Insurance to
the Purchaser without taking exception for any bulk sales liability.

(d) With respect to any Property located in the State of Georgia only (and to no
other Property):

 

  (i) The applicable Seller shall provide Purchaser with evidence that such
Seller is a Georgia resident for purposes of O.C.G.A. § 48-7-28 or that such
Seller is otherwise exempt from the withholding requirements of O.C.G.A. §
48-7-28. Absent any evidence of exemption, Purchaser shall have the right to
escrow with Escrow Agent a portion of the Purchase Price (if any) which is
required by Georgia law, which amount (together with interest accrued thereon,
if any, shall be held in escrow by the Escrow Agent, acting as escrow agent.
Escrow Agent shall hold such escrowed funds under the Escrow Agreement as though
such funds were part of the Earnest Money hereunder. Upon demand by the State of
Georgia, Escrow Agent shall disburse to the State of Georgia such amounts from
the escrowed funds as the State of Georgia shall require. Any remaining balance
of funds in such escrow shall be disbursed to the applicable Seller only after
the State of Georgia has authorized the release of such funds in writing and
upon the applicable Seller’s written request to the Escrow Agent and
simultaneous notice to Purchaser of such request.

[Signatures commence on following page]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLERS: WELLS REIT II - 11200 W. PARKLAND, LLC, a Delaware limited liability
company By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware
limited partnership, its sole member   By:   Columbia Property Trust, Inc.,    
a Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II - 1200 MORRIS BUSINESS TRUST, a Pennsylvania business trust By:  
Columbia Property Trust, Inc.,   a Maryland corporation, its trustee   By:  

/s/ E. Nelson Mills

  Name:  

E. Nelson Mills

  Title:  

President

WELLS REIT II - 13655 RIVERPORT DRIVE, LLC, a Delaware limited liability company
By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

 

43



--------------------------------------------------------------------------------

WELLS REIT II - 4300 CENTREWAY PLACE, LP, a Delaware limited liability company
By:   Wells REIT II - 4300 Centreway Place, LLC, a Delaware limited liability
company (registered to conduct business in the state of Texas as Wells REIT II -
4300 Centreway Place GP, LLC), its general partner   By:   Columbia Property
Trust, Inc.,     a Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II - 8909 PURDUE ROAD, LLC, a Delaware limited liability company By:
  Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II - 800 BROOKSEDGE, LLC, a Delaware limited liability company By:  
Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

 

44



--------------------------------------------------------------------------------

WELLS REIT II - EAGLE ROCK EXECUTIVE OFFICE CENTER IV, LLC, a Delaware limited
liability company By:   Columbia Property Trust Operating Partnership, L.P.,   a
Delaware limited partnership, its sole member   By:   Columbia Property Trust,
Inc.,     a Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS GOVERNOR’S POINTE 4241 IRWIN SIMPSON, LLC, a Delaware limited liability
company By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware
limited partnership, its sole member   By:   Columbia Property Trust, Inc.,    
a Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS GOVERNOR’S POINTE 8990 DUKE , LLC, a Delaware limited liability company
By:   Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

 

45



--------------------------------------------------------------------------------

WELLS REIT II - LAKEHURST BRITTON, LLC, a Delaware limited liability company By:
  Columbia Property Trust Operating Partnership, L.P.,   a Delaware limited
partnership, its sole member   By:   Columbia Property Trust, Inc.,     a
Maryland corporation, its general partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II - MACARTHUR RIDGE I, L.P., a Delaware limited partnership By:  
Wells REIT II – MacArthur Ridge I, LLC, a Delaware limited liability company
(registered to conduct business in the state of Texas as Wells REIT II –
MacArthur Ridge I GP, LLC), its general partner   By:   Columbia Property Trust
Operating Partnership, L.P.,     a Delaware limited partnership, its sole member
    By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II - 15815 25TH AVENUE, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:   Columbia Property Trust, Inc.,     a Maryland corporation, its general
partner     By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

 

46



--------------------------------------------------------------------------------

WELLS REIT II - 16201 25TH AVENUE, LLC, a Delaware limited liability company By:
 

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II – REPUBLIC DRIVE, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II – WILDWOOD PROPERTIES, LLC,

a Delaware limited liability company

By:  

Columbia Property Trust Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

  By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

WELLS REIT II – ONE CENTURY PLACE, LLC,

a Delaware limited liability company

By:   Columbia Property Trust Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By:  

Columbia Property Trust, Inc.,

a Maryland corporation, its general partner

    By:  

/s/ E. Nelson Mills

    Name:  

E. Nelson Mills

    Title:  

President

 

47



--------------------------------------------------------------------------------

PURCHASER:

GRIFFIN CAPITAL CORPORATION,

a California corporation

By:  

/s/ Michael J. Escalante

Name:  

Michael J. Escalante

Title:  

Chief Investment Officer

Acknowledged and agreed for purposes of Section 11.1 of this Agreement:

 

Columbia Property Trust Operating Partnership, L.P., a Delaware limited
partnership, its sole member By:   Columbia Property Trust, Inc.,   a Maryland
corporation,   Its general partner   By:  

/s/ E. Nelson Mills

  Name:  

E. Nelson Mills

  Title:  

President

 

48